 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChevron Chemical Company and Oil, Chemical &Atomic Workers International Union #4-447.Cases 15-CA-6807 and 15-CA-7014April 9, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING, ZIMMERMAN, ANDHUNTEROn July 18, 1979, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel refiled with the Board his brief tothe Administrative Law Judge.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.In May 1977, Oil, Chemical & Atomic WorkersInternational Union2was certified in a unit of 23clerical employees at Respondent's Belle Chasseplant (also referred to in the record as the OakPoint plant). The Union also represented Respond-ent's production and maintenance employees, andPreliminary to our discussion herein, we note our disagreement withcertain of the Administrative Law Judge's findings. We do not adopt hiscomments concerning purported per se violations of Sec. 8(aX5) as towage increases. Such matters were not alleged in the complaint or at thehearing, nor were they litigated as alleged violations, and some at leastwould have been outside the 10(b) period. In our view, the record doesnot indicate any unilateral salary adjustments between the time of certifi-cation and the strike. While some time increases were granted, theyappear to have been in line with existing policy; and the record indicatesthat, although the Union was provided with a list of such on November11, 1977, it did not question the increases. We do not adopt the Adminis-trative Law Judge's references to Respondent's purportedly refusing todiscuss a grievance, inasmuch as the record, in our view, does not sup-port his interpretation. As we conclude that the record does not demon-strate an existing practice of taking 5 days' vacation on a 1-day-at-a-timebasis at Oak Point, we decline to adopt the Administrative Law Judge'sfindings predicated on such a practice. We do not agree with the Admin-istrative Law Judge's conclusion that Respondent's negotiator, Lock-wood, displayed a cavalier attitude toward a strike threat on February24. The record indicates that on that Friday afternoon the Union wasconsidering Respondent's latest proposal, but could not indicate whethera response might be forthcoming that day. And, as further negotiationswere already scheduled for the following week, Lockwood informedUnion Negotiator Bergeron that he would catch his already scheduledairline flight to his home on the west coast, and would see him the fol-lowing week. We do not adopt the Administrative Law Judge's criticismof Respondent for purportedly failing to provide the Union, during thenegotiations, all justifications of its bargaining posture later presented atthe hearing. In this connection we note the Administrative Law Judge'sown comments on the record to the effect that such reasons may be ma-terial irrespective of whether they were fully expounded to the otherparty during actual negotiating sessions. We decline to adopt the com-ments by the Administrative Law Judge in the latter part of his summaryof Respondent's bargaining position beginning. "Moreover, the Respond-ent granted ..." (ALJD, sec. I,C, II), inasmuch as those comments are,in our view, either not entirely consistent with or unsupported by, therecord.' Hereinafter also referred to as OCAW.technical employees, pursuant to certifications in1967 and 1968, and Respondent and the Unionwere parties to successive collective-bargainingagreements covering those employees. Followingresponses to the Union's request for informationconcerning the clerical employees, a preliminarybargaining session was held on August 2. Twenty-one further sessions were held from September 14through February 24, 1978, with another sessionscheduled for March 2. In the interim, on Sunday,February 26, the Union held a membership meetingto discuss the status of negotiations, and the mem-bership voted to strike. The strike began the fol-lowing morning, with 15 union members remainingon strike until May 17 when unconditional offerswere made to return to work. Respondent by thenhad permanently filled all but one of the strikers'positions:3that position was offered to the Union atthat time, and a second offer was made when an-other position subsequently became available. Em-ployees Perez and Capdeville accepted the offers.The Administrative Law Judge in his Decisionfound that Respondent violated Section 8(a)(5) bybargaining in bad faith, or indulging in "surface"bargaining; that the strike was caused or prolongedby such unfair labor practice; and that Respondentconsequently violated Section 8(a)(3) of the Act byfailing to reinstate all of the former strikers asunfair labor practice strikers. With respect to the8(a)(5) allegation, the Administrative Law Judgeapparently agreed with a theory argued by theGeneral Counsel; i.e., that the Company's proposalof a broad management-rights clause and a no-strike clause, in conjunction with a limited arbitra-tion proposal, was "predictably unacceptable" tothe Union. Thus, he concluded, inter alia, that Re-spondent demonstrated a lack of good faith by itsinitial proposals on September 14, notwithstandingsubsequent modifications. The Administrative LawJudge also apparently agreed with a contention ofthe General Counsel that Respondent's wage offerwas far below what a "self-respecting" union couldtake back to the employees, although it is not en-tirely clear whether he did so because he viewedthe amount of the proposed increase as insufficientin and of itself, or in the context of "rampant infla-tion," or because Respondent sought to retain theauthority to grant merit increases over and abovethe amount which would be guaranteed for entryand acceptable performance levels in various classi-fications.Respondent contends, inter alia, that the Admin-istrative Law Judge erred in basing his decisionalmost entirely on his own evaluation of the sub-' No issue exists as to the bona fide nature of the replacements.261 NLRB No. 444 CHEVRON CHEMICAL COMPANYstantive terms of Respondent's proposals and hisown assessment of whether the parties' economicweapons were "fairly" used, that he incorrectlyfailed to take into account certain backgroundfacts, that he drew certain conclusions which wereunsupported by the facts, and that he misappre-hended the record evidence in certain respects. Wefind merit in certain of Respondent's exceptions asdiscussed below.DiscussionDetermining whether parties have complied withthe duty to bargain in good faith usually requiresexamination of their motive or state of mind duringthe bargaining process, and is generally based oncircumstantial evidence, since a charged party isunlikely to admit overtly having acted with badintent. Hence, in determining whether the duty tobargain in good faith has been breached, particular-ly in the context of a "surface bargaining" allega-tion, we look to whether the parties' conduct evi-dences a real desire to reach an agreement-a de-termination made by examination of the record as awhole, including the course of negotiations as wellas contract proposals. As the Administrative LawJudge's findings appear to be bottomed primarilyon what he viewed as Respondent's "unacceptable"proposals on management rights, on no-strike, andon grievance/arbitration, it is appropriate to brieflyoutline the parties' proposals in those areas.41. Arbitration: The Union's arbitration proposalwas basically similar to that contained in the exist-ing production and maintenance (P & M) contractbetween the parties, except for the deletion of sec-tion 10 thereof. That section provided that onlyproperly processed grievances involving an allegedcompany violation of the agreement would be sub-ject to arbitration, and also specifically excludedfrom arbitration the establishment of wage rates orchanges of job classifications, as well as grievancesthat would change or exceed any of the terms orconditions of any of the Company's publishedbenefit plans. The Union's last written proposalprior to the strike was the same as its initial pro-posal on August 2. The Union also sought to elimi-nate or reduce the 180-day probationary period fornew employees, and to provide for arbitration con-cerning the discharge of probationary employees.Respondent's initial contract proposal did not in-clude arbitration. Its proposal of December 16 pro-vided for arbitration for settling disputes arising outof the discharge of regular employees. Its January' These items plus "seniority and the merit" system, were viewed bythe Federal mediator working with the parties as the major areas of dis-agreement. The merit system is interrelated with the subject of wages,and, as the record also shows the latter as a significant area of disagree-ment, it, too, is discussed inira26 proposal was essentially the same, except that itincluded disputes arising out of discipline as well asdischarge. Unlike the parties' contract for P & Memployees and the Union's proposal for clericalemployees, Respondent proposed that the decisionof the board of arbitration be final and bindingupon the parties.2. No-strike: The Union proposed a relativelyweak no-strike clause which, unlike the one in theP & M contract, would permit sympathy strikesand eliminate the Company's right to discharge orotherwise discipline employees for violation of theno-strike clause. Its final proposal, a few days priorto the strike, was substantially the same as its initialproposal in August.' Respondent proposed a strongno-strike clause, which included a section imposingresponsibility on officers or stewards to encourageemployees to return to work in the event of abreach and a provision permitting the Company torequest immediate arbitration in the event of viola-tion (with those arbitral expenses to be borne bythe Company). Respondent's initial proposal hadincluded a provision permitting the Company toimpose discipline for failure to carry out responsi-bilities under the officer/steward section; subse-quent proposals deleted that provision but retainedprovision for company discipline of employees forbreach of the no-strike provision itself.3. Management rights: The Union's initial pro-posal did not include any management-rights provi-sion. In response to Respondent's proposal, theUnion proffered a weak management-rights clauseand, with its final proposal of February 23, wouldhave permitted Respondent such rights as deter-mining the size of the work force, hiring, suspend-ing, disciplining, or discharging for just cause, andassigning employees to jobs subject to any of theother terms of the Union's proposed agreement.Respondent proposed a strong management-rightsclause, somewhat more detailed than that in theparties' P & M contract. As with the Union's pro-posal, Respondent's proposal thereafter remainedsubstantially the same.4. Wages: The parties initially agreed to post-pone consideration of economic matters. TheUnion's initial wage proposal, on November 7, re-quested an increase of about 33 percent, with in-creases based on progression rates in multiples of 2to 12 months for five different classifications.Wages were to be on an hourly rather than the ex-isting monthly basis, and the merit increase systemwas to be eliminated. Respondent, on December 8,' Although the Union at one point submitted a no-strike article whichomitted the section permitting it to engage in sympathy strikes and pre-cluding disciplinary action, testimony at the hearing indicated that itsomission of that section was not intended.45 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproposed a small wage increase based on its exist-ing merit system. This offer was increased on De-cember 16 to provide an additional lump-sum pay-ment as well as an increase in the merit structure.The Union's January 16 proposal lowered its wageincrease demand to approximately 24 percent. TheUnion also proposed that wage increases be maderetroactive to January 1977. Respondent, on Janu-ary 24, proposed a wage-package increase of ap-proximately 8.2 percent.Analysis and ConclusionAs noted above, in ascertaining whether the dutyto bargain in good faith has been complied with, itmust be remembered that Section 8(d) does not"compel either party to agree to a proposal or re-quire the making of a concession ... ." Thus, theBoard does not, "either directly or indirectly,compel concessions or otherwise sit in judgmentupon the substantive terms of collective bargainingagreements." N.L.R.B. v. American National Insur-ance Co., 343 U.S. 395, 404 (1952).6 On the otherhand, as stated by the Supreme Court," [T]heBoard has been afforded flexibility to determine...whether a party's conduct at the bargainingtable evidences a real desire to come into agree-ment .... And specifically we do not mean toquestion in any way the Board's powers to deter-mine the latter question, drawing inferences fromthe conduct of the parties as a whole." N.L.R.B. v.Insurance Agents' International Union, AFL-CIO[Prudential Insurance Co.], 361 U.S. 477, 498 (1960).The Board does, of course, with court sanction,consider the content of bargaining proposals as partof its review when making a determination as tothe good faith of parties negotiating a contract.7Thus, turning first to the contract proposalsherein, we find it clear as set forth above that Re-spondent desired strong no-strike and management-rights sections, coupled with arbitration limited tomatters involving discharge or discipline." Like-wise, as found by the Administrative Law Judge,the Union was clearly attempting to "obtain im-provements either in language or position that ithad not been able to secure in the other two units."Thus, the Union proposed a weaker management-rights provision, while Respondent's management-rights provision was somewhat more detailed ascompared with that contained in the parties' P &M contract. The "detail" language, it appears, wastaken largely verbatim from another of Respond-ent's contracts with OCAW. Also, Respondent's' But see fn. 10, infra.7See, e.g., Seattle-First National Bank v. N.LR.B., 638 F.2d 1221,1225-26 (9th Cir. 1981); Pease Company v. N.LR.B., 666 F.2d 1044 (6thCir. 1981).I It also proposed that the parties' arbitration be final and binding.proposal that arbitration of grievances be limited tothose signed by employees had its counterpart bothin the P & M contract and in then-current con-tracts between Respondent and OCAW at other lo-cations. Although the Union apparently objected tothis, we note that its own written proposals utilizedlanguage similar to that of the P & M contract.9The Union, on its part, sought to eliminate orreduce the probationary period contained in the ex-isting P & M agreement, to add to the arbitralprocess the discharge of probationary employees,and to eliminate the existing exemption of mattersconcerning Respondent's nationwide benefit plans.In response to the Union's initial wage proposal,Respondent asserted that wages for unit employeeswere already substantially above area figures forcomparable jobs, as published by the Departmentof Labor's Bureau of Labor Statistics. This conten-tion was not refuted. Further, we note that, in ad-dition to other areas of agreement already reachedby the parties at the time of the strike, both hadproposed almost the same language, albeit in differ-ent articles, to wit: that the agreement would con-stitute the sole and entire agreement, that it ex-pressed all of the obligations and restrictions im-posed on each of the parties, that the parties hadhad unlimited right and opportunity to make de-mands and proposals, and that their understandingafter the exercise of such rights was set forth intheir agreement.Contrary to the Administrative Law Judge, weconclude that the proposals described above indi-cate hard bargaining by both sides, each desirous ofimproving its position vis-a-vis the other as meas-ured by the existing P & M contract. Thus, in ourview, the proposals of Respondent do not warranta finding of bad faith based upon its having offeredthem. Nor do we find that they can be fairly char-acterized as harsh, vindictive, or otherwise unrea-sonable. 0Apart from the contract proposals them-selves, the conclusion that Respondent met its obli-gation to bargain in good faith is supported byother factors which we deem relevant in our con-sideration of the totality of the circumstances re-vealed by the record. In this regard, we note thatthe parties have maintained an ongoing bargainingI In defense of its proposed limiting grievance and arbitration proce-dures, Respondent contended, inter alia, that it was concerned over thelarge increase in the number of arbitration proceedings in the P & M unitfollowing the arrival of union representative Bergeron in the area and hisinvolvement with Respondent, as well as the potential expense involvedunder the two-tiered arbitration procedure and its lack of finality.I0 While unusually harsh, vindictive, or unreasonable proposals may bedeemed so predictably unacceptable as to warrant the evidentiary conclu-sion that they have been proffered in bad faith (see, e.g., Pease Companyv. N.LR.B., supra at fn. 4, and cases cited with approval therein), theproposals at issue in this case do not, in and of themselves, warrant sucha finding.46 CHEVRON CHEMICAL COMPANYrelationship concerning Respondent's P & M em-ployees for several years, and that the record dis-closes no intent by Respondent to undermine thatrelationship. Likewise, the record as to the actualnegotiations reflects no refusal by Respondent tomeet and confer, or to provide information. It re-flects no adamant refusal by Respondent to makeconcessions in its bargaining positions, or failure orrefusal to provide justification for its bargainingposture. Nor does the record suggest that the par-ties were at an impasse when the strike was called.Finally, no other unfair labor practices are in-volved here, and the record reflects no conduct byRespondent away from the bargaining table whichwould suggest that its negotiating positions weretaken in bad faith. 1IAccordingly, we shall dismiss the complaint inits entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety."' Cf. Safeway Trails Inc., 233 NLRB 1078 (1977), on remand from theUnited States Court of Appeals for the District of Columbia Circuit,which had concluded that an 8(a)(5) violation can be made out based onother evidence, "even though overt evidence of that bad faith does notappear at the bargaining table itself."DECISIONFINDINGS OF FACTSTATEMENT OF THE CASEWALTER H. MALONEY, JR., Administrative LawJudge: This case came on for hearing before me at NewOrleans, Louisiana, upon consolidated unfair labor prac-tice complaints,' issued by the Acting Regional Directorfor Region 15, which alleges that the Respondent Chev-ron Chemical Company2violated Section 8(aX)(1), (3),' The principal docket entries in this case are as follows:Charge filed in Case 1 5-CA-6807 by Oil, Chemical, and AtomicWorkers International Union No. 4447 (herein called Local 4-447)against Respondent on March 13, 1978; complaint issued against Re-spondent in Case 15-CA-6807 on August 8, 1978; charge filed by Local4-447 against Respondent in Case 15-CA-7014 on August 18, 1978; com-plaint issued in Case 15-CA-7014, together with order consolidatingcases, on September 22, 1978; Respondent's answer filed in Case 15-CA-6807 on August 21, 1978, and in Case 15-CA-7014 on October 2, 1978;hearing held before me in New Orleans, Louisiana, on December 18-20,1978, and on January 3-5 and 22-25, 1979; and briefs filed with me bythe General Counsel and the Respondent on or before April 12, 1979.' Respondent admits, and I find, that it is a Delaware corporationwhich maintains its principal office in San Francisco, California, and aplant at Belle Chasse, Louisiana. At the Belle Chasse plant it is engagedin the manufacture and shipment of lubricating oil additives, chemicals,and other products. During the preceding year, Respondent shipped fromits Belle Chasse, Louisiana, plant directly to points and places outside theState of Louisiana goods and materials valued in excess of $50,000. Ac-cordingly, Respondent is an employer engaged in commerce within theand (5) of the National Labor Relations Act, as amend-ed. More particularly, the consolidated complaint allegesthat the Respondent refused to bargain collectively withthe International as the collective-bargaining representa-tive of its office clerical employees, that the refusal tobargain prompted an unfair labor practice strike, andthat, at the conclusion of the strike, the Respondent re-fused to grant reinstatement to striking employees whohad made unconditional offers to return to work. TheRespondent insists that it bargained collectively in goodfaith with the Union, that the strike which began on Feb-ruary 27, 1978, was called by the Union in order to en-force its contract demands, and that the strikers wereeconomic strikers. Respondent further asserts that it re-placed most of the strikers, that it was under no duty atthe conclusion of the strike to return strikers to work bydischarging replacements, and that it has offered toformer strikers any available positions in the bargainingunit and stands ready to do so in the future. Upon thesecontentions, the issues herein were joined. 3I. THE UNFAIR LABOR PRACTICES ALLEGEDChevron Chemical Company is one of several whollyowned subsidiaries of the Standard Oil Company of Cal-lifornia (SOCAL) and is a part of what the Respondentlikes to call the SOCAL family. Since 1943, Respondenthas operated a plant, known as the Oak Point Plant, on a70-acre tract of land bordering the Mississippi River atBelle Chasse, Plaquemine Parish, Louisiana, some 15miles downstream from New Orleans. At the Oak PointPlant, Respondent manufactures chemicals, principallyoil additives for industrial users, and ships these items di-rectly to its customers.In the operation of this plant, Respondent employs justunder 200 production and maintenance employees and ahandful of laboratory technicians. The production andmaintenance employees are represented by the OCAWInternational and its Local 4-447, pursuant in part to acertification issued by the Board in 1967. The lab techni-cians are also represented by the same unions following acertification issued in 1968. Contrary to assertions in theRespondent's brief, the International alone was certifiedby the Board after the 1967 and 1968 elections in theseunits (Cases 15-RC-3449 and 15-RC-3865), and I takeofficial notice of such facts. However, OCAW Local 4-447 was added as an additional bargaining agent in bothunits, apparently by agreement of the parties, in order tofacilitate the administration of contracts which have beenentered into over the years. At the time of the eventshere in question, contract between the Respondent andthe International and Local 4-447 covering these unitswas in effect, running from February 8, 1977, to Febru-ary 7, 1979. The matters in litigation in this case are themeaning of Sec. 2(2), (6), and (7) of the Act. Oil, Chemical, and AtomicWorkers International Union (herein called the International or Union)and Local 4447 of that International are, respectively, labor organiza-tions within the meaning of Sec. 2(5) of the Act.S Certain errors in the transcript have been noted and corrected.Both the General Counsel and the Respondent filed post-trial motionsto correct the transcript. To the extent the corrections sought in thosemotions are not addressed in the above-recited corrections [omitted], themotions of both parties are hereby granted.47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDregrettable result of the inability of these parties to con-clude an agreement covering the remaining representedemployees at Oak Point; namely, clerical employees whowork in the office at that plant.Following an election held at Oak Point on May 12,1977, the International was certified as the bargainingagent for the clerical employees. The first negotiatingoverture was a letter directed to the newly installedplant manager, Paul K. Mulvany, from InternationalRepresentative James E. Bergeron, requesting informa-tion concerning the names, salaries, job classifications,and job descriptions of unit employees, together with alist of benefits currently enjoyed and a current senioritylist. With some exceptions, this information was forward-ed to Bergeron by Mulvany on June 22, 1977. OnAugust 2, the first of 26 collective-bargaining sessionswas held between these parties.4Of this number, 22meetings were held before the beginning of a strikewhich the Union called on February 27, 1978, and whichended on May 17, 1978. On the union side, the lead ne-gotiator was Bergeron assisted by J. Kelly Lambert, a p& m employee and official of Local 4-447, and a negoti-ating team of o & t unit members. On the Company side,Mulvany was the chairman of the bargaining committeebut much of the negotiating was handled by Frank N.Lockwood, a member of the SOCAL Industrial Rela-tions staff. Lockwood is based at SOCAL's San Francis-co headquarters and came to New Orleans for the var-ious sessions. He formulated all of the Respondent's writ-ten proposals and counterproposals and attended andspoke at all bargaining sessions.On August 2, the Union presented an entire contractproposal except for a wage demand. It is fair to say thatmuch, if not most, of the language contained in theUnion's proposal was drawn from the existing labora-tory-production and maintenance contract, although insome instances it is clear that the Union sought in theclerical contract to obtain improvements either in lan-guage or position that it had not been able to secure inthe other two units. The unit here in question was com-posed of 23 individuals, each of whom has a separate jobtitle. Under the Respondent's current salary administra-tion program, except for two switchboard operators, notwo clerical employees have the same title. Respondentmaintains job descriptions for each of these positionswhich it ultimately furnished to the Union, although itstated at some point in the proceedings that it felt the de-scriptions it had furnished were somewhat out of date. Inthe Respondent's salary administration program, eachclerical job title falls into one of six salary classificationsand each salary classification keyed to an establishedsalary range.5Each salary range, except the 06 level, hadThe parties have stipulated that negotiations took place on the fol-lowing dates: In 1977-August 2; September 14, 15, and 27; October 12and 13; November 1, 2, 7, 8, and 28; December 8 and 16; in 1978-Janu-ary 10, 16, 24, 25, and 26; February 1, 22, 23, and 24; March 2, May 16,November 30, and December i.IAs of November 11, 1977, Respondent employed two employees inits highest clerical wage classification (01), six employees as 02, six em-ployees as 03, five employees as 04, and four employees as 05. It does notappear that it actually had any 06 employees on its payroll at the timeshere in question.an entry level, an acceptable performance level (APL),and a maximum amount. It was the Union's desire toobtain an agreement on job descriptions before bringingforth with a wage demand, since it felt that an agreementon the duties attached to each of the many job titles wasa necessary prerequisite to evaluating what each jobmight be worth in monetary terms.At the second session on September 14, the Respond-ent submitted to the Union a series of individual propos-als dealing with specific topics, although it did notsubmit any proposal dealing with cost items, with thesole exception of the right to amend fringe benefit plansduring the contract term. Among the items proposed onthis occasion by the Respondent was recognition onlyfor the International as a party to the contract and a re-fusal of any recognition of Local 4-447 as a joint partyin the manner of the p & m contract. Respondent alsoproposed that union officials be permitted to enter theplant only with the prior approval of the plant manager,that the Union be limited to one steward, and that thesteward should not be permitted to leave his or her workduring working hours. Respondent also proposed a no-strike provision which inter alia outlawed sympathystrikes and placed special responsibility upon the unionsteward to work during any interruption and to encour-age employees engaged in a strike to return to work.The proposal further provided for discharge or disciplineof violators of the no-strike clause, without union opposi-tion to the Company's selection of employees to be dis-charged, and would extend this right also to permit theremoval of those who encouraged or abetted a violationof the no-strike clause. Respondent's proposal alsoexempted any punishment exacted for no-strike violationsfrom the scope of the grievance machinery.The Respondent maintains a booklet outlining in greatdetail several benefit plans which cover not only the OakPoint plant but also about 38,000 employees, both repre-sented and unrepresented, who are employed throughoutthe SOCAL corporate system. These benefit plans coversuch fringe benefits as hospital and medical care, life in-surance and survivor benefits, supplementary life insur-ance, air travel insurance, leaves of absence, employeestock ownership, insurance for serious job-related acci-dents, and retirement. On September 14, Respondentproposed to the Union that it be contractually permittedto amend any of the provisions of these plans during thecontract term at its option, reserving only the obligationto inform the Union of any changes it might make.On the subject of hours of work and overtime Re-spondent proposed to incorporate its present practice ofpaying overtime after 40 hours in 1 week and 8 hours in1 workday, and of paying a meal allowance of $2.25 forthose who work more than 2 hours of overtime. Itsought to prohibit by contract the pyramiding of over-time. However, its proposal did not establish any particu-lar hours of work for clerical employees, leaving the Re-spondent free to employ them at any hour on any dayfor any amount of time.6Respondent further proposed aI For many years, Respondent's clerical employees have regularlyworked an 8-hour day, beginning at 7:30 a.m. and quitting at 4 p.m., withContinued48 CHEVRON CHEMICAL COMPANY180-day probationary period, during which time a proba-tionary employee would have no access to the grievancemachinery. In another of the Respondent's proposals, se-niority was defined as the total length of an employee'scontinuous service with the Standard Oil Company ofCalifornia and its subsidiaries. According to further pro-visions of this proposal, seniority would apply only incases of layoff and recall, and then only if, in the Re-spondent's exclusive judgment, an employee had equalqualifications, experience, past performance, ability, andphysical fitness as some other employee who was com-peting for retention or recall.On the subject of grievances, the Respondent proposedon September 14 that only an employee could submit agrievance and that a grievance could relate only to thefailure of the Company to comply with a specific writtenprovision of the contract. Its proposal to the Union out-lined a series of employee (but not Union) appeals goingultimately to the plant manager or his designee, but itcontained no provisions of any kind for arbitration by aneutral. Plant Manager Mulvany said it was the Re-spondent's intention to avoid arbitration in the clericalunit and to preclude the Union from participation in thegrievance machinery because the Union (presumablyLocal 4-447) had harassed the Company with the p & munit with the grievances which it had filed. The Compa-ny's September 14 general proposal contained an assort-ment of items, including provision for a union bulletinboard on plant property but permitting posting thereononly with the approval of the plant manager, non dis-crimination, no electioneering or conducting of unionbusiness on working time and no solicitation of urionmemberships during working time. Respondent's man-agement rights proposal was wide ranging and reservedto management such exclusive prerogatives as the deter-mination of starting and quitting times, the number ofhours and shifts to be worked, the establishment andelimination of job classifications, the modification orchanging of work rules, the assignment of duties to em-ployees and employees to jobs, the right to hire, demote,layoff, recall and transfer employees, and the unlimitedright to discharge, discipline, or demote employees. TheUnion detailed its objections to these offers. None of theabove-recited proposals met with union acceptance. Theonly agreement which was reached on that day relatedto pay for jury duty, a union proposal which incorporat-ed verbatim the provisions of the p & m contract in thatitem.In the session which was held the following day theUnion presented a couple of minor proposals dealingwith bulletin boards and separability of provisions of acontract. Much of this session was devoted to a companyexplanation of why it rejected many of the Union'sAugust 2 proposals in its submission of counterproposalson the preceding day. The principal focus of the nextfew sessions was upon the details of job descriptions.The Union had taken the descriptions furnished to theman unpaid half hour for lunch. The two switchboard operators workedsimilar tours of duty, except that their hours are adjusted slightly to pro-vide coverage of the switchboard during the lunch hour. Respondent'sprincipal witnesses testified that it has no present plans to revise thisoffice schedule.by Mulvany in June, had circulated them to the affectedemployees to determine whether, in their view, the Com-pany's descriptions of their existing work assignment wasaccurate. It then brought employee recommendations foradditions and deletions back to the bargaining table fordiscussion. Each description which was furnished to theUnion was discussed in minute detail. For the most part,there was agreement between the parties as to the mat-ters contained in the Union's suggested additions andmodifications. The Union's principal objection was lev-eled at such catchall phrases as "performs other duties asassigned." As noted before, it was the Union's avowedintention of including descriptions as an addendum to thecontract or at least coming to some agreement as to jobcontent before proposing monetary ratings for the jobs.The Respondent was opposed to any inclusion of suchdescriptions in the contract, even if the content of var-ious jobs might be agreed upon as an accurate descrip-tion of an employee's duties. The reason for the Re-spondent's position was that such inclusion could limit itin the type of work which it could assign to an employ-ee.In the September 27 meeting, the Union presented acounterproposal designed to meet the Respondent's ob-jection concerning hours of work. The Union had origi-nally proposed that the contract spell out a 7:30-4 stand-ard workday with an unpaid half hour for lunch. One ofthe objections of the Respondent was that such specifica-tion would prevent it from providing continuous cover-age of its switchboard throughout the day and particular-ly during the lunch hour. The Union then proposed thatthe workday begin either at 7:30 or 8 a.m. so that oneswitchboard operator could report half an hour after thenormal starting time and work a slightly delayed tour ofduty. This proposal was also rejected, with a new expla-nation that, at a California plant, the Respondent had in-stalled data processing equipment which required occa-sional work during different hours and that it requiredsuch flexibility to meet these needs at Oak Point. Re-spondent's witnesses admitted at the hearing that it hadand has no plan to introduce such a data processing op-eration at Oak Point.Much of the time at the September 27 meeting wasspent in discussing the union's position that it be allowedto post what it wished on the Union bulletin board andthe Company's insistence that nothing be posted withoutits advance permission. When no agreement was reached,they moved on to a discussion of job descriptions, andspecifically the description of the job held by RobertNaquin, the chairman of the inplant committee for the o& t unit. This discussion was conducted largely byNaquin and Sydney Gould, the Company's supervisor ofadministrative services. After discussing Naquin's job de-scription for about an hour, the Company indicated thatit wanted to have particular management personnel pres-ent to talk about the nitty-gritty of clerical duties and re-quested an adjournment until they could be available forthat purpose. The next meeting did not take place untilOctober 12.On October 12, the Union again requested and the Re-spondent again refused to agree to recognize Local 4-49 DECISIONS OF NATIONAL LABOR RELATIONS BOARD447, along with the International, as the bargainingagent. Bergeron explained to management representativesthat the International had assigned the Local to be itsagent for purposes of representing the clerical unit buthis explanation was unavailing. The parties discussedother matters in dispute, such as overtime, safety andhealth, management rights, seniority and grievances, andvarious other items, arriving at agreement only on theitem dealing with nondiscrimination. The balance of thesession was spent going over individual job descriptions.The Union made a proposal that a discharged individualbe allowed to see a union representative before leavingthe plant. The proposal was rejected. While managementrepresentatives frequently agreed to the accuracy of pro-posed descriptions, Lockwood frequently stated that theRespondent was not necessarily agreeing to the form ofthe descriptions being proffered or that job descriptionsshould be a part of the contract. Mulvany asked Ber-geron when the Company might expect a wage demandfrom the Union and Bergeron replied that it would bepresented as soon as there was agreement on job descrip-tions so that the Union could be in a position to rate ajob. The discussion of job descriptions continued for twomore sessions.The review of job descriptions concluded at the No-vember I meeting, except for one or two descriptionswhich had yet to be furnished to the Union. This meet-ing was punctuated by an angry exchange between Mul-vany and Bergeron. Mulvany objected to the circulationof a so-called underground plant newspaper which heldup to ridicule Charles Brown, a former operations man-ager. Bergeron said he did not want to hear Mulvanyhollering at a negotiating session, to which Mulvany re-plied that he would do as he damned well pleased. Alengthy recess followed.With respect to job descriptions, Lockwood told unionnegotiators when bargaining resumed that the Companyin general agreed that the duties outlined in the job de-scriptions were the duties which various employees per-formed, but again stated that his agreement did not con-stitute agreement that job descriptions should be a partof a contract or that the descriptions agreed upon shouldbe the content of the respective jobs. The parties wenton to discuss other items, such as health and safety, aseparability clause, hours of work, checkoff, and payingunion negotiators for time spent in negotiations. Duringthe course of this session, Bergeron accused company ne-gotiators of failing to negotiate with a seriousness of pur-pose and stated that he felt that no further progresswould be made as long as they were meeting in the plantcaucus room. He insisted that they meet on neturalground and suggested the office of the Federal Media-tion and Conciliation Service (FMSC) in downtownNew Orleans. The reply of the Respondent was that, ifthey met downtown, meetings could not begin before 10a.m. and would have to conclude about 2:30 or 3 p.m.because "they had a plant to run." From that day for-ward, all negotiations took place at the FMCS office inNew Orleans, although not necessarily in the presenceof, or with the assistance of, a Federal mediator.At the November 2 meeting, the first to be held at theFMCS office, the parties discussed arbitration, leaves ofabsence, bulletin boards, and the accummulation of se-niority during leave. The Union presented a slightly re-vised bulletin board proposal which was discussed atsome length. The proposal called for posting notices ofofficial union business, such as union meetings, unionelections, union social events, and union activities andprograms without advance company approval, if thenotice bore the signature of an authorized union official.The Respondent rejected the proposal, as written, be-cause it did not know what the Union meant by the term"union activities" or what it meant by the expression"shall be posted." Later, at the November 7 meeting, theparties agreed upon a bulletin board proposal containingslightly revised language.The parties then discussed a union proposal for disas-ter leave. In the course of the discussion, the Union re-quested a copy of the Respondent's hurricane proceduresand was promised a copy, although it was never forth-coming. No agreement was reached on hurricane leaveor leave to participate in a general public practice knownas rallying for repairs which takes place from time totime in Plaquemine Parish after heavy storms and innun-dation by Gulf waters. To the Union's insistence that em-ployees have to have time off to attend to personal prop-erty during hurricane watches, such as Hurricane Betsy,Mulvany replied that the Company had adequately pro-vided for these kinds of emergencies so there was noneed to write a provision covering them into a collec-tive-bargaining agreement.The Union asked the Respondent if it had any counter-proposals concerning job descriptions or any monetaryoffers to make. The Respondent said that it did not haveany proposals along these lines. The Respondent thenquestioned Bergeron as to when the Union was going tomake an economic proposal. This exchange promptedBergeron to voice his disapproval of the manner inwhich the Company went about bargaining and to ques-tion whether it was seriously intent upon negotiating acontract.At the November 7 session, the first discussion ofwages and related matters took place. The Respondentsubmitted to the Union what it called a job description.The document, which is in evidence, does not undertaketo describe the duties attached to any proposed or exist-ing job in the bargaining unit. Instead, the proposal listsfour pay classifications (01 through 04) and lists the var-ious duties which a person holding that pay classificationwould be expected to perform. For instance, it says thatan 04 employee would be expected to perform routineclerical assignments in one or more of the followingfunctions-accounts payable, production, planning, ma-chine operation, and inventory control, with furtheritemization under each of these categories. Lockwoodsaid that it was not the Company's intention that anyonepaid at a certain level would have to do all of the thingslisted at that level at any one time. Bergeron askedLockwood which jobs in the bargaining unit fell intowhich pay categories under the Company's proposal andpressed the point by asking how an individual employeecould tell from the company proposal which of the jobsoutlined for a particular pay category was his job. Lock-50 CHEVRON CHEMICAL COMPANYwood's reply was that the Company would tell themwhich work was his. Bergeron asked Lockwood whatthe Respondent's "job description" proposal would do tojobs that were presently assigned. Lockwood said itwould do very little. When asked if the Company intend-ed to change current job assignments, Lockwood repliedthat the Respondent intended to pay employees for whatthey are doing but that he knew of no present plans tochange job assignments. The Union also objected thatthe Company's written proposal bore no relation to thelengthy discussion concerning job descriptions, statingthat the company proposal was not in fact a job descrip-tion or set of descriptions and that he did not think thatthe Company was seriously bargaining when it profferedthis document. 7Without benefit of any agreement on what duties per-tained to which positions in the bargaining unit, theUnion presented a wage proposal tied to a classificationplan which simply listed existing job titles in the bargain-ing unit together with the pay levels currently assignedto those titles. This listing was followed by a wage pro-posal which called for specified hourly rates containingfour steps (start, 12 months, 24 months, and 36 months)in each of five pay levels. The parties went on to discussunion objections to the Company's no-strike proposal, itslimitation of one steward in the unit, the company re-quest that it be allowed to change its benefit programunilaterally, the question of adding Local 4-447 as aparty to the contract, and the company proposal to pro-hibit union representatives from talking to employeesduring working hours. No agreement ensued.On the following day, the Respondent modified itsproposal on steward activity by changing proposed re-' Bergeron testified as follows as to his conversation with Lockwoodconcerning the meaning and intent of the Respondent's job descriptionproposal. His account was not materially contradicted.All it listed was Level I and it listed seven categories-accountspayable, timekeeping, production, inventory control, machine oper-ation, planning, and miscellaneous, and it didn't define any specificjob. It didn't define any of the jobs that we had been reviewingduring the course of our negotiations or that the company had sub-mitted to us prior to negotiations and it just defined levels of pay.Not of pay but just levels of work.... I asked Mr. Lockwoodwould he explain what jobs would fall in which category and I readthrough it. ..I said "looking at Level I, am I to understand that aLevel I employee would be required to perform all of the duties ofLevel 2, 3, and 4." He said, "Yes." I said, "Are you telling me thatany 01 has to perform all of the accounts payable, timekeeping, pro-duction inventory control, machine operations, planning and miscel-laneous of every job below it because the job reads that way? Hesaid, "Well, if you [were] going to Accounts Payable, you would doall of accounts payable at every level," and I said, "How would aperson know [he was] in accounts payable?" and he said, "Theywould be assigned to accounts payable." I said, "Well, would thisperson be an accounts payable person and his job duties would re-flect all of accounts payable?" and he said, "Yes." I said, "Could thisperson be assigned to any other job in level I?" and he said, "Yes." Isaid, "And when assigned would they know," and he said "Theywould do all of these chores if you were in timekeeping. You woulddo all the timekeeping functions or are subject to it" ...and thesame thing would apply to all the jobs, whatever job was on thatlevel, you would know that job and all the ones below it, as indicat-ed on that sheet, so how would a person know what his job consist-ed of and he said, "We assign them and tell them," but the documentdid not reflect any of the discussions that we had on job descrip-tions. This was no definition of jobs as we see it and we objected tothat.strictions on such activity from working time to workinghours. The Union questioned the fact that stewardswould be prohibited from engaging in grievance discus-sion during working hours since this was the period oftime when grievances arose led by management. TheUnion asked to discuss the Union's proposals of benefitsand vacations. The Company replied that it was not in aposition to respond or to bargain concerning these mat-ters until it had a reasonable opportunity to review theUnion's economic package. Bergeron pressed Lockwoodas to when this would be and Lockwood's only responsewas that the Company wanted a reasonable time. He de-clined to make any commitment as to when the Compa-ny would be in a position to discuss these matters.NameDuplessisJenkinsBeltJosephKnightJob Title &ClassificationAmount of Date ofIncrease IncreaseAccounting Assistant $81 per mo.(03)Accounts Payable 46 per mo.Clerk (04)Receptionist (05) 37 per mo.Senior Typist (05) 37 per mo.Mail/Supply Clerk 37 per mo.(05)10/1/777/1/778/22/778/17/779/22/77At the November 28 session, Respondent made certainadditional proposals concerning contract language but itmade no proposal concerning wages or other cost items(aside from the benefit program). The Company submit-ted a slightly modified general proposal concerning aunion bulletin board and engaging in certain specifiedunion activities on company premises during workingtime, and a proposal on nondiscrimination. The Unionagreed to the bulletin board proposal and the nondis-crimination item but did not agree to other portions ofthe proposed general item. The Company also submitteda proposal concerning the activities of shop stewards.The proposal was similar to a previous company propos-al on this subject, except that it permitted the steward toattend to grievance matters, with company permission,during working hours. No agreement was forthcomingon this proposal. The Union's principal objection to thecompany proposal was that it did not permit a stewardto initiate a grievance investigation but permitted suchinvestigations to commence only upon request of an em-ployee. With respect to the benefit plan, the Companyadvanced a proposal which would commit the Respond-ent to notify the Union when benefit changes were con-templated, and which restricted the Company not to"lower the general level of benefits existing as of thedate of the agreement." Bergeron asked Lockwood whowould make the determination as to whether the generallevel of benefits had been lowered by a partiuclarchange. Lockwood said that the Company would makethis determination.8The Union also objected to an ele-" When he was on the stand, Lockwood was questioned by me con-cerning what was meant by the phrase "general level of benefits." Lock-wood first replied that the phrase meant the coat to the Company of anyparticular item. Later he changed his testimony to asaert that generalContinued51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment of the Company's proposal which would reserve tothe Company the exclusive right to establish servicedates for the measurement of certain provisions in thebenefit plan which are based upon longevity. The partiesthen went on to discuss certain elements of the Compa-ny's vacation pay proposal. Certain language relating tovacations was agreed upon but the Company said that itwas not in a position to propose or agree to the numberof paid holidays to be observed, presumably because thiswas a cost item.The Company presented a slightly modified no-strikeproposal, deleting certain language which the Unionfound objectionable in an earlier proposal. The Unionstill objected to the provision making those who "aidand abet" a no-strike clause violation subject to dis-charge, claiming that the language was vague and couldbe used to harass people who were not striking. Howev-er, the essence of the Union's objection to the no-strikeclause was tied to the unwillingness of the Respondent toagree to arbitration which was as broad as the Union'sno-strike commitment. In its September 14 proposal,which was, as of November 28, the latest company posi-tion on the subject of arbitration, the Respondent had re-fused to agree to any arbitration. It later modified thisposition to agree to arbitration for matters of disciplineand discharge but not for violations of contract provi-sions. At the conclusion of this session, the parties agreedto a separability clause for the contract.On December 8, the Respondent made its first eco-nomic proposals. It also proposed a specific number ofpaid holidays, namely, the holidays which were current-ly being observed. Respondent then proposed for the topfour classifications a merit salary range with threelevels-entry, acceptable level of performance (APL),and maximum. For the lower grades, it contained pro-gression steps based essentially on time in grade. Howev-er, the salary plan was not accompanied by a classifica-tion plan, so there was no way to tell from the Companyproposal which jobs in the bargaining unit fell intowhich salary ranges. Presumably the salary plan was tiedto the wage level proposal which was presented at anearlier session. However, the terms of the December 8proposal, entitled "Salary rates and classifications," didnot make reference to it. The Union rejected the compa-ny proposal because it said that it did not wish to retainany elements of the merit system and the Company re-jected the Union's earlier proposal that wages be com-puted on an hourly basis.The parties did agree upon one clause in the Compa-ny's vacation proposal, namely, the number of weeks ofvacation to be given to employees in various service cat-egories. The proposal in question was essentially thesame as the length of vacation for service classificationsthat may be found in the p & m contract and in the pastpractice of the parties in this unit. However, the partieswere unable to agree that a 2-week vacation meant 14consecutive days or that 3 weeks meant 21 consecutivedays, as specified in the p & m contract. Respondent toldKelly Lambert, who was the Union's chief negotiator forlevel of benefits meant the value of benefits which the Company was ob-ligated to pay to an employee, irrespective of the cost of the Company'scontribution.this session, that the Company wished to retain the rightto split vacations into something less than a full week ata time. The parties also discussed no-strike proposals.Lambert told company negotiators that the Union couldnot give up the right to strike unless it could take to ar-bitration company violations of all contract terms.The December 16 session was largely inconclusive.The parties agreed on the number of paid holidays to beobserved and upon minor clauses in the union representa-tive and leave-of-absence sections, but spent most of theirtime discussing matters over which there was manifestlyno agreement. At this meeting, the Respondent proposedfor the first time to allow grievances relating to dis-charge and discipline to go to arbitration. It also pro-posed a no-strike clause that would permit the Respond-ent, but not the Union, to go to immediate arbitrationwithin 48 hours over any discharge effectuated for al-leged violations of the no-strike clause. The proposal alsoprovided for procedural waivers which would permit anon-the-spot decision by an arbitrator. The Union voicedits previous objection to any limited arbitration provisionwhich was coupled with broad no-strike clause proposal,saying that such a proposal, taken in tandem with thegrievance and arbitration proposals, would not permit itto police the contract.The Company reoffered its December 8 merit rangeproposal with an additional sweetener, namely, a provi-sion calling for a lump sum bonus for all employees inthe unit on the payroll on the date following the day ofthe agreement in the amount of 4 percent of their basesalary. The Union replied that it opposed the meritsystem because it had been applied in a discriminatorymanner in the past and because the rates set forth in thecompany proposal would result in raises for only a veryfew members of the bargaining unit.The Union stated, in rejecting the no-strike-immediate-arbitration provision, that it amounted to a step back-ward in negotiations and that the Company was not bar-gaining in good faith by presenting such a proposal. Italso voiced disagreement with a seniority proposal whichdefined seniority as the length of service with any com-pany in the SOCAL corporate system and which limitedthe application of seniority to cases of layoffs and rehir-ings and only when, in the exclusive judgment of theCompany, other enumerated factors were equal.After the Christmas holidays, the parties met again onJanuary 10 but little was accomplished. After a recap ofthe various positions of the parties, Mediator Demcheckanalyzed the situation to be that the parties were aparton management rights, strike and lockout provisions,grievance and arbitration, seniority, the merit system,and wages. In short, they were far apart on many if notmost basic issues.On January 16, the Union came to the bargaining tablewith a substantially modified wage offer. It felt the basicarea of comparison for wages was what was being paidin the industry throughout the United States, while theRespondent argued that the proper yardstick to applyconsisted of going rates in the Metropolitan New Orleansarea. Respondent stated that it had a Bureau of LaborStatistics (BLS) area survey which substantiated its posi-52 CHEVRON CHEMICAL COMPANYtion on wages. The Union continued to propose a timeprogression system, containing a starting hourly rate ineach of the six wage classifications, with increases on thenext three anniversary dates. During this session, the Re-spondent proposed to implement in the o & t unit a sys-temwide increase in medical benefits which amounted toa $4 increase its contribution to individual medical cov-erage and a $10 increase in family coverage. The Unionagreed to this increase at the following session.The Union submitted a management's rights proposaland a revised safety and health proposal. Its originalsafety and health proposal called for a representativefrom the o & t unit to become a member of the existingp & m safety and health committee. When the Respond-ent objected to this proposal, the Union countered with asuggestion that a separate safety and health committee beestablished just for the o & t unit. The revised proposalalso found disfavor with company negotiators and wasrejected at the next meeting.On January 24, the parties conducted their 16th nego-tiating session. The parties began this session by discuss-ing both the union and company no-strike no-lockoutproposals and the question of grievances and arbitration.Mulvany said he was not going to give the Union theright to file girevances because they had been filing toomany, presumably in the p & m unit. He added that theCompany simply could not handle the volume of griev-ances it might anticipate in the clerical unit if the Unionwere permitted to file. The Union's response to Mulvanywas that many grievances were being filed in the p & munit because there were many contract violations on thepart of the Respondent. This exchange led nowhere interms of a contract agreement.The major item put forth at this meeting was a revisedcompany wage proposal. It incorporated many of thefeatures of previous company proposals relating to meritranges and a lump sum bonus, but it also proposed spe-cific individual rates for each of the 23 named membersof the bargaining unit. These new individual rates wouldmean that, on the average, the members of bargainingunit would receive raises averaging slightly more than 4percent over their current regular earnings. Increases inexcess of the stated amount would then depend upon anemployee's evaluation by his supervisor under the meritsystem. The Union rejected any proposal confering uponthe Respondent the right to raise wages under a meritsystem, claiming that the implementation of this systemhad been abused and that such abuses would not, underthe company proposal, be subject to any grievance andarbitration machinery. A further objection was voiced,namely, that a promotion from one pay level to anotherpay level might result in a cut in pay since an employeemight be making, under the merit system, more in alower pay level than the entry level at the next higherstep. Lockwood's reply was that this would neverhappen because the Company did not promote people inorder to pay them less. The Company charged that abreakdown in bargaining had occurred because theUnion would not agree to the merit pay system whichwas proposed. Lambert's reply was that the Union wasnot interested in a sweetheart contract. The Respondentalso rejected a union proposal setting hours of work,saying that it needed the flexibility to start office em-ployees at any hour and citing again a three-shift com-puter operation at one of its California plants as an exam-ple of the operating necessity which supported its posi-tion.Toward the end of the meeting, Bergeron asked Lock-wood what the Company had in mind concerning theduration of any proposed contract. Lockwood said thatthe Company had nothing definite in mind but that itnormally negotiated 2-year agreements. Bergeron notedthat the Company's wage proposal did not call for anyspecified increases during the contract term and inquiredwhether the Company was suggesting a wage increasefor a I-year term. Lockwood said that company negotia-tors would sleep on this question and get back to theUnion.On the next day, the Respondent proposed a 2-yearagreement with a wage reopener at the end of the firstyear. However, the no-strike provision and the limita-tions on the scope of grievances and arbitration wouldprohibit the Union from applying economic force or re-sorting to any contract machinery to enforce any wagedemand it might make during the wage reopener. Afterthis proposal was made, Bergeron replied that he feltthat calling upon the Union to agree to a wage reopenerthat it could not enforce by strike action was an insult tothe Union. He informed the Company that the Unionwould not agree to a 2-year proposal which either didnot have an increase for the second year or a strikeablereopener at the end of the first year. This meeting lastedonly about 40 minutes and concluded shortly beforenoon.The parties met again on January 26. At this meeting,Mulvany presented the Union with a complete contractproposal which it was willing to sign. The parties wentthrough the company proposal item by item. The con-tract package advanced by the Company contained nomatters not previously discussed except that the Compa-ny did agree for the first time to include discipline ofemployees as an arbitrable matter and also agreed to in-corporate into the contract its current practice of payingtransportation home for clerical employees who werecalled upon to work overtime. The discussion on bothsides, contained in detail in the record, merely reiteratedprevious arguments and objections which had beenvoiced before when these items had been discussed asseparate proposals.The parties met again on February I and met separate-ly with a Federal mediator on February 22, but to noavail. During the afternoon session at the FMCS officeon February 22, Bergeron told Mulvany that he did notappreciate the manner in which Mulvany had talked toNaquin in a discussion which had taken place at theplant. A few days earlier, Mulvany had called Naquininto his office and complained to Naquin about the tenorof certain language on a leaflet which had appeared atthe plant. The leaflet urged a strike and made some dis-paraging references to Mulvany. According to the infor-mation presented to Bergeron, Naquin agreed with Mul-vany that the language in question was out of line butdisclaimed any union responsibility for it, whereupon53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMulvany reportedly threw Naquin out of his office.When Bergeron attempted to bring this to the attentionof company negotiators, Lockwood promptly advisedMulvany not to answer any questions and said, "Let'sget out of here. If they want, they can talk to us at theplant." Bergeron said he would not talk to them aboutthis matter at the plant because Mulvany did not wantNaquin in his office, whereupon the company negotiatorsgot up and left. As they were leaving the room, Ber-geron said he would not have the Union's group chair-man spoken to as Mulvany had spoken to Naquin.On February 23, the Union presented an entire con-tract proposal containing its previous individual de-mands, providing for retroactivity of the proposed wageincrease and an expiration date of February 7, 1979. Theproposal also provided for shift starting and ending timesand shift differentials for afternoon and late eveningshifts. After reviewing the Union's package, the Re-spondent said that it would have an answer the followingday.On February 24, the Respondent's answer was that itwas willing to sign the package it presented to the Unionon January 26 but viewed the Union's proposal as a stepbackward because of the shift differential proposal. Re-spondent objected to the shift differential and claimed itto be an introduction of a new demand in bargaining.The Union answered by saying that the shift differentialwas introduced only to accommodate the Respondent'searlier objection to the Union's first hours-of-work pro-posal, namely, that it needed flexibility to direct clericalemployees to come to work at other than normal startinghours. The latest union proposal permitted shift work butattached to that concession the requirement for a shiftdifferential. They again discussed the question of a possi-ble reduction in pay after a promotion because minimumentry rates in higher classifications were sometimeslower than the higher ranges of the lower classifications.Lockwood reiterated his previous position that such aneventuality would not happen. They also discussed theproposal for a relief rate for employees temporarily as-signed to positions in a higher classification than the onethey held. Bergeron asked Lockwood how a determina-tion would be made that an employee was in fact work-ing in a higher classification for a substantial period oftime. Lockwood replied that the Company would makethat determination. They also discussed the lump sum orbonus provision in the Company's proposal and to whatextent, if any, it would be retroactive.At the conclusion of the formal negotiating session,Mediator Demcheck met privately with Lockwood andBergeron. During this meeting, Bergeron reiterated thatthe Union had to have an effective means of policing thecontract. Either it had to have the right to strike overcontract violations or it would have to have an agree-ment to arbitrate grievances by a neutral with respect toany contract violation. The Respondent refused to agreeto general arbitration. Lockwood said that the Companywas insistent upon retaining a merit pay system andasked the Union if it had any counterproposals to theCompany's last wage offer. Bergeron stated that theUnion was working on a proposal which included amerit aspect to it but he doubted that he could have itready that evening. Lockwood then suggested that hehave it ready by the time the next meeting took placeand suggested March 2 as a date for their next meeting.Bergeron stated he was agreeable to meeting on March 2but informed Lockwood that he could not guarantee thatwork stoppage would not take place in the interim.Lockwood, whose office is in San Francisco, replied thathe had a plane to catch. This was the last meeting of theparties before the strike. As of this time the parties hadreached agreement only on holiday pay, vacations, bulle-tin boards, jury duty, increases in the medical plan, andactual language on certain minor matters.In the late afternoon of February 26, bargaining unitmembers met at the OCAW Hall in Marrero, Louisiana.Of the 23 members, 15 attended. The meeting waschaired by Naquin. Naquin brought to the attention ofthe membership the company proposal of January 26. Hetold the assemblage of the lack of progress in negotia-tions and questioned the seriousness of the Company intrying to reach an agreement. He went through the com-pany and union proposals item by item and outlined thepositions of the parties on particular items. One of themembers inquired whether unfair labor practice chargeswere going to be filed against the Company. Bergeron,who was present at the meeting, replied that the matterwas being discussed with the Union's attorney. An in-quiry was made as to the position of the negotiatingcommittee. Naquin replied that his own personal feelingwas that the Company was not bargaining in good faithand that the membership had no recourse but to strike.Other members of the committee expressed the sameopinions. A strike vote was taken by secret ballot andcarried by a vote of 14 to 1.The strike began on February 27 and was supportedby 15 of the 23 members of the unit. Pickets began topatrol the two principal plant gates. Additional negotia-tion sessions took place on March 2 and May 16 but theywere inconclusive. During this period of time, the Re-spondent began to hire replacements. On May 17, theUnion terminated the strike and withdrew its pickets.Both the Union and the strikers tendered written offersto return to work. Shortly after the tender, Mulvany in-formed the Union that all but one position in the bargain-ing unit had been filled by permanent replacements. Heoffered a job to former striker Capdeville and Capdevilleaccepted. In mid-June, the Respondent offered anotherjob to former striker Perez and Perez accepted. At thetime of the hearing, some 13 strikers had not returned.No issue was raised either to the bona fide nature of thereplacements or to the fact that the offers to return,which were made by strikers on May 17, were uncondi-tional.Following the cessation of the strike, negotiation ses-sions took place on November 30 and December 1, 1978,but outstanding issues between the parties were not re-solved. At the November 30 session, the Respondentmodified its previous positions in that it would agree torecognize two stewards rather than one, would agree tothe Union's vacation selection language, would grant tothe Union as well as to employees the right to initiategrievances, would grant greater rights to union repre-54 CHEVRON CHEMICAL COMPANYsentatives to access to the plant, and would accord to adischarged employee the right to consult a union repre-sentative before leaving the plant. These further conces-sions did not result in a contract.II. ANALYSIS AND CONCLUSIONSA. General ConsiderationsSection 8(d) of the Act requires both employers andlabor organizations, when they engage in collective bar-gaining, "to meet at reasonable times and confer in goodfaith with respect to wages, hours, and other terms andconditions of employment, or the negotiation of anagreement or any question arising thereunder, and theexecution of a written contract incorporating any agree-ment reached if requested by either party, but such obli-gation does not compel either party to agree to a propos-al or require the making of a concession." It has oftenbeen said that the fact that an employer meets and con-fers with a labor organization without accepting any orall of the demands made upon it does not, in and ofitself, indicate a lack of good faith on its part. The con-verse of the proposition is equally true. The fact that anyemployer meets with a labor organization and grants cer-tain concessions in the course of negotiations does not, inand of itself, establish the existence of good faith. As theFifth Circuit put it in Herman Sausage:9In approaching it from this vantage, one must rec-ognize as well that bad faith is prohibited thoughdone with sophistication and finesse. Consequently,to sit at a bargaining table, or to sit almost forever,or to make concessions here and there, could be thevery means by which to conceal a purposeful strat-egy to make bargaining futile or fail. Hence, wehave said in more colorful language it takes morethan mere "surface bargaining," or "shadowboxingto a draw," or "giving the Union a runaround whilepurporting to be meeting with the Union for pur-pose of collective bargaining."According to the General Counsel's theory of thiscase, the Respondent is not charged with any per se vio-lations of Section 8(a)(5) of the Act, although, as dis-cussed later, at least two such violations clearly appearfrom the evidence contained in a lengthy and ponderousrecord. '0 The General Counsel argues that the Respond-ent was guilty of "surface bargaining," a term firstcoined by the Fifth Circuit in the Whittier Mills 1" caseto describe the lack of overall subjective good faith incarrying out a bargaining obligation. The requirementgood faith in bargaining has been said to demand "anopen and fair mind, and a sincere purpose to find agree-ment."'2Parties are "required to do something more'NLR.B. v. Herman Sausage Company, Inc., 275 F.2d 229, 232 (1960).'o It is well settled that the Board has the right to make findings ofviolations which were fully litigated at the hearing, even though the pre-cise violations were not alleged in the complaint. Engineers & FabricatorsInc. v. N.LR.B., 376 F.2d 482 (5th Cir. 1967); N.LR.B. v. SunnylandPacking Co, 557 F.2d 1157 (5th Cir. 1977)."N.LR.B. v. Whittier Mills Ca, 111 F.2d 474, 478 (5th Cir. 1940)." N.LR.B. v. Globe Cotton Mills, 103 F.2d 91, 94 (5th Cir. 1939).than attend purely formal meetings constituting no morethan a mere pretense at negotiations."'3Of necessity, thestandard of good faith in collective bargaining can havemeaning only in its application to the particular facts of aparticular case. 14 While the Board has often been remind-ed that it has no authority to pass judgment upon theadequacy or the propriety of an offer or concession, theBoard is not precluded from examining the substantiveproposals advanced by the parties in order to determinethe existence vel non of good faith in a collective-bar-gaining effort. '5While the requirement of good faith is perforce anelastic standard, there have emerged over the years, inthe many cases in which this standard has been litigated,certain recurring fact patterns and statements of principlewhich provide more precise guidelines. One clear indiciaof bad faith on the part of an employer is the exercise ofproposing to a union an offer or set of offers which arepredictably unacceptable and adhering rigidly to suchproposals. Sweeney d Company, Inc. v. N.LR.B., 437F.2d 1127, 1135 (5th Cir. 1971). A contract proposal orset of proposals which would leave a union and its mem-bership worse off than they would be if they continuedto work without a contract is generally deemed to be arejection of the collective-bargaining principle and solidevidence of bad faith. Romo Paper Products Co., 220NLRB 519 (1975). The use of delaying tactics is anaspect of bad faith in the bargaining process, A. H. BeloCorporation (WFAA-TV) v. N.LR.B., 411 F.2d 959 (5thCir. 1969), as is the granting of wage increases to bar-gaining unit members during the course of negotiationswithout first notifying the Union and bargaining with itconcerning the increases. A. H. Belo Corporation v.N.LR.B., supra; N.LR.B. v. May Aluminum, Inc., 398F.2d 47 (5th Cir. 1968).A lead case in the area of surface bargaining is "M"System. Inc., 129 NLRB 527 (1960), in which, in thecourse of a long stretch of fruitless bargaining, manage-ment rigidly insisted upon a broad no-strike clause, abroad management rights clause, and unilateral authorityto grant wage increases, promote, discipline, and dis-charge employees, and make changes in work rules. TheBoard held that adamant insistence on this combinationof proposals was antithetical to good-faith bargaining,because it would leave the union worse off than it wouldbe without a contract by permitting unilateral action byan employer in areas which are normally the subject ofcollective bargaining without giving the union anythingin return therefor. The Board reasoned that, without acontract, a union could at least strike at any time eitherto enforce demands or to protest company actions, butwith a contract, as envisioned by such employer propos-als, it would be shorn of this power while the employercould act unilaterally in vast areas of labor relationswithout fear of a job action.i' N.LR.B. v. Pine Manor Nursing Home. Inc., 578 F.2d 575, 576 (5thCir. 1978)." N.LR.B. v. American National Insurance Company, 343 U.S. 395(1952).]" N.LR.B. v. Strauss and Son. Inc, 536 F.2d 60 (5th Cir. 1976).55 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVariations of this theme, with similar or only slightlydiffering fact patterns, have appeared in many subsequentBoard cases and have been the basis for a finding that anemployer was guilty of bad-faith bargaining. Kayser-RothHosiery Company, Inc., 179 NLRB 999 (1969); I.T.T.Henze Valve Service, Controls and Instruments Division,166 NLRB 592 (1967); East Texas Steel Castings Compa-ny, Inc., 154 NLRB 1080 (1965); Betra ManufacturingCompany, 233 NLRB 1126 (1977); San Isabel ElectricServices Inc., 225 NLRB 1073 (1976) (1977); Florida Ma-chine & Foundry Company, 174 NLRB 1156 (1969), and190 NLRB 563 (1971); Stuart Radiator Core Manufactur-ing Co., 173 NLRB 125 (1968); Electri-Flex Company, 238NLRB 713 (1978). An assessment of bad faith in bargain-ing, based upon rigid management efforts to retain finalunilateral control by contract over periodic wage in-creases, employee qualifications, work rules, discipline,working hours, and related terms and conditions of em-ployment, was made by the Fifth Circuit in N.L.R.B. v.Johnson Manufacturing Company of Lubbock, 458 F.2d453 (5th Cir. 1972).In examining the factors which go to make up a find-ing of bad faith, the whole may be greater than the sumof its parts. In a concurring opinion in N.L.R.B. v. Insur-ance Agents International Union, AFL-CIO, 361 U.S. 477,505-506 (1960), Mr. Justice Frankfurter stated:·..the significance of conduct, itself apparently in-nocent and evidently insufficient to sustain a findingof an unfair labor practice, "may be altered by im-ponderable subleties at work ...." Activities inisolation may be wholly innocent, lawful and "pro-tected" by the Act, but that ought not to bar theBoard from finding, if the record justifies it, that theisolated parts "are bound together as parts of asingle plan [to frustrate agreement]. The plan maymake the parts unlawful."Indeed it would be an infringement upon the UniversalCamera rule'sto pick apart a series of negotiating ses-sions and view every component in isolation to deter-mine whether good faith or bad faith was present in eachelement considered separately. Accordingly, the Boardlooks to the totality of the conduct of the parties to de-termine whether they have fulfilled their obligation tobargain in good faith. Weather Tee Corporation, 238NLRB 1535 (1978)B. The Respondent's September 14 ProposalsThe set of proposals given to the Union by Respond-ent's negotiators on September 14 excluded from partici-pation in contract negotiation the OCAW Local whichwas established to deal with the Respondent regularlyover a period of 10 years in contract negotiations and ad-ministration of the p & m contract on the basis that, inthe o & t unit (as in the p & m unit), the Internationalbut not the local was the entity certified by the Board. ?" Universal Camera Corporation v. N.LR.B., 340 U.S. 474 (1951).7 In N.LR.B. v. Wooster Division of Borg-Warner, 356 U.S. 342 (1958),the Supreme Court said that the substitution of an uncertified local for acertified international was a lawful but nonmandatory subject of bargain-ing. A party may request such a substitution but it may not insist to im-Respondent sought to exclude from the plant the properbargaining representative, however designated, unless ineach instance he came to the plant and permission wassought and obtained to enter the premises, although thesame individual had a contract right, enforceable underthe grievance machinery, to enter the same plant prem-ises during daylight hours for contract administration inthe p & m unit. Respondent sought all-embracing no-strike protection, even to the punishment of persons whoaided and abetted strikers but who did not personallyengage in strike action during the contract term. Itsought the right to increase or reduce at will all medical,hospital, pension, stock option, and other benefits con-tained in its companywide benefit plan. It sought com-plete authority to assign starting and quitting times atwill, even though it had followed a uniform and long-standing practice of observing a regular 7:30 a.m. to 4p.m. workday in its office operation. It sought a defini-tion of seniority which would confer whatever seniorityrights which might exist in this bargaining unit upon anyemployee employed any where in the SOCAL corporatesystem,"ssought to restrict seniority to layoff and recallsituations, and sought the unchallengeable right to deter-mine when and whether in a layoff or recall situation se-niority might be applied. It sought the unlimited and un-challengeable right to promote and demote employeesand to exclude the Union from meaningful participationin the grievance machinery, either through the initiationof grievances or assistance to employee grievants whowere pressing their grievances during working hours,and it offered nothing concerning the resolution of griev-ances by arbitration by a neutral. It also sought completecontrol over the use of union bulletin boards by theUnion and offered an all-encompassing managementrights proposal.In short, the Respondent was asking the Union tocease functioning as a bargaining agent in this unit and,in effect, to disappear from the bargaining unit duringthe contract term. It sought the contract right to deter-mine almost every aspect of wages, hours, and workingconditions as well as an assurance by the Union that itwould not interfere with the effectuation of its determi-nations by striking during the contract term. The neteffect of Company proposals was that the Union wasalso asked to give up a statutory right under the Wein-garten 9case to represent employees at disciplinary inter-passe on it. In this case, the International designated Local 4-447 as itsagent to assist in the administration of the o & t contract, as it did in thep & m unit. Lockwood was asked why the Respondent objected to theaddition of Local 4-447 as a party, especially in light of a later companyproposal designating the treasurer of Local 4-447 as the recipient of duesthat might be checked off. Lockwood replied that it really did not makeany difference to the Respondent whether the Local was or was not aparty. Assuming, without deciding, that Borg-Warner applies to theUnion's demand in this case, the fact that the Respondent would seizeupon a minor element in negotiations which really did not mean anythingsubstantively to it to refuse an overall agreement is clearly the expressionof a mind set bent on keeping a contract from coming into existence.There is nothing about bad faith which requires it to manifest itself onlyin reference to mandatory subjects of bargaining."t There are about 125 clerical employees working elsewhere in Louisi-ana for various components of the SOCAL family. Lockwood said hewas trying to keep the door open for hiring some of these people at OakPoint in the event of layoffs in their offices." N.LR.B. v. J. Weingarten, Inc., 420 U.S. 251 (1975).56 CHEVRON CHEMICAL COMPANYviews. In short, Respondent was seeking everything andoffering little. The Union would be better off without acontract at all than to have agreed to the proposals ad-vanced by the Company on this date because it would atleast have preserved its statutory right to strike. Undercited Board and court cases, such offers amount to a re-jection of the collective-bargaining principle and a clearindication that the Respondent was playing games at thebargaining table. The proposals were predictably unac-ceptable. The fact that the Respondent modified a few ofthem during the next 20 bargaining sessions says nothingabout the lack of good faith which it demonstrated onSeptember 14 and in no way served to cure the bad faithit manifested at that time. Federal Mogul Corporation, 212NLRB 950 (1974). The best that could be said for theRespondent's action on September 14 in submitting thisset of proposals is that it was pursuing a strategy ofsimply marking time. Such a strategy is also a solid indi-cator of a frivilous purpose.C. Wasting TimeThere is no way to classify or catalogue all of theways in which a dilentante negotiator can waste timeand there is no point in doing so, since calculated delay,however accomplished, is an aspect of bad-faith bargain-ing. When the Union insisted on meeting on neutralground after it appeared that several meetings at theplant were going nowhere, the Respondent's reply wasthat it would have to come late and leave early becauseit had a plant to run. On several occasions, Respondent'snegotiators did not show up at the FMCS office forscheduled negotiations until considerably after theagreed-upon starting time. The Union was certified inMay and bargaining began in early August. However,the Respondent did not have a wage offer to presentuntil December 8. Its standard excuse was that it waswaiting for the Union to make an offer first. However,after the Union made a wage offer, the Respondent didnot make a counteroffer or any other response for morethan a month. If this were national bargaining involvinga multitude of bargaining units, many thousands of em-ployees and hundreds of job classifications, there mightbe a shadow of an excuse for such a delay, but we aredealing here with a small unit of 23 clerical employeeswho were already covered by a well-developed andhighly structured salary program which the Unionsought to incorporate in large measure into the body of acontract. The Union's demands mirrored the classifica-tion and salary plan which had been in effect in the o & tunit for many years, albeit with higher rates than thosein existence. The Company's response was not only adisagreement over the amounts of an increase-some-thing which is commonplace and to be expected in col-lective bargaining-but included an attempt to avoid acontractual commitment even on the bases of its own ex-isting classification plan. Not only was the Respondentunwilling to commit itself to an agreement as to the ele-ments of individual job descriptions,2" nowhere in itsm0 The Respondent objected to a contractual agreement that existingjobs had attached to them existing duties, on the basis that such a com-mitment would prohibit it from assigning other duties to the incumbent inthat position. This contention is nonsense. Both Respondent's manage-salary proposals was there a willingness even to stipulatethat existing job titles, even when unaccompanied by de-tailed descriptions, should fall into existing salary classifi-cations; i.e., that a head accounting assistant is an 01 orthat an engineering clerk is an 03. Yet many tedious andpainstaking sessions took place which were aimed at ar-riving at some agreement over job content so that wageoffers from either side would have some meaning. In afew instances, the Respondent dallied many months insubmitting requested job classifications. Gould's excuseon one occasion was that he had been carrying the de-scription around with him, had just forgotten to give itto the Union, and wished that the Union had just askedhim again for it. In short, the Union's delay in presentingan intelligent wage demand, which was the Company'sexcuse for not coming forth with an economic packageof its own, is directly attributable to the Respondent's fri-vilousness of purpose in consuming many weeks discuss-ing job classifications which would have no meaningeven if agreement were reached on those classifications.On February 24, at a critical juncture in negotiations,when strike threats were in the air and the Union wasworking on a salary demand which would attempt to ac-commodate the Respondent's insistence on its meritsystem, Lockwood told the Union to wait until a sched-uled March 2 session to present the proposal if it couldnot come back immediately with its offer. When Ber-geron replied that he could not guarantee that a strikewould not take place in the interim, Lockwood's only re-sponse was that he had a plane to catch. Presumably hecaught it.21This is the kind of dallying and foolingaround which is the hallmark of bad faith and the pur-poseful avoidance of contractual commitments. Lock-wood's cavalier attitude toward a strike threat suggestsclearly that he welcomed a strike and that such a jobaction by the Union was what he had been hoping for allalong, so that the Respondent could proceed to do whatment's rights proposal and the Union's proposal would permit work as-signments outside a job description. The difference is that, under theUnion's proposal, whenever the Respondent might seek to get more froman employee than it bargained for, it would have to pay more. By its un-willingness to commit itself that any specified wage was appropriate to aparticular job content, Respondent was attempting to create a situation inwhich it could effectively raise or lower compensation simply by keepingthe salary of an individual at the same rate but adjusting what he wasbeing paid to do. Respondent's rigid insistence in reserving to itselfduring the contract term the setting of wages of its employees is, in con-junction with other aspects of its bargaining position, an indication of itsunwillingness to negotiate a contractual commitment on the subject ofwages.2t Lockwood's assessment of his own role in the Respondent's bargain-ing team and Mulvany's description are not entirely consistent. Lock-wood formulated all company proposals and counterproposals and at-tended every meeting. As plant manager, Mulvany was technically thehead of the Company's bargaining team while Lockwood acted in an ad-visory capacity. Lockwood said that Mulvany was empowed to enter anagreement, even over the objection of the SOCAL Labor Relations Sec-tion in San Francisco. Mulvany said his authority was broad but not un-limited. With respect to local issues, he had the last word but with re-spect to cost items, he could not act beyond the perimeter of authoritygiven to him by his superiors in San Francisco. Plainly, Lockwood wasan indispensable party to any final agreement and his absence from theNew Orleans area at this key moment meant that no agreement headingoff a strike could be arrived at, regardless of what Ith-hour concessionsmight be made by the Union.57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin fact it did do after the strike commenced; namely,clean house.D. The Need for FlexibilityRespondent used a common justification in discussingvarious contract proposals designed to reserve to it com-plete power to do as it wished in establishing various as-pects of wages, hours, and terms and conditions of em-ployment during the contract term. It needed flexibility.As used in the context of this case and of the eventswhich occurred herein, the term "flexibility" means andcan mean nothing other than "power." When the Re-spondent said that it needed the "flexibility" to set officehours, to grant merit wage increases, or to make workrules unilaterally, it was simply employing a euphemism.What it was really saying is that it wished to retain thepower to do these things because it wished to retain thepower to do them. Its justification was merely a circularexpression or description of its intial position, not an ex-planation or rationalization thereof. Many of the Union'sproposals for the o & t employees were drawn fromagreements it had already concluded with the Respond-ent in the production unit, a much larger round-the-clockoperation whose members were engaged in the actualproduction of oil additives and other chemicals. There isno evidence herein that union proposals, designed toextend to the office staff contractual undertakings whichhad become standard practice in the operating unit, hadunduly inhibited the Respondent's basic operation. Flexi-bility, however defined, is of far greater importance in anoperating unit than in a clerical unit, which exists simplyto process the paperwork generated by a production ac-tivity. Many of the matters which the Union sought toinclude in the contract were actual and longstandingpractices in the o & t unit itself as well as in the p & munit. In repeating the catchword "flexibility," both at thebargaining sessions and at the hearing in this case, theRespondent failed utterly to give any meaningful contentto the word as applied to its bargaining positions. Moreparticularly, it failed to explain why certain practices af-forded it sufficient flexibility to operate the productionend of its plant but would unduly restrict it in the con-duct of its office operations. It has long been held thatgood-faith bargaining requires honest claims and thatfake or transparently meaningless explanations of bar-gaining positions are expressions of bad faith. N.L.R.B.v. Truitt Mfg. Co., 351 U.S. 149 (1956); United Steelwork-ers of America, AFL-CIO v. N.L.R.B., 390 F.2d 846, 852(D.C. Cir. 1967). The Respondent's claimed need forflexibility as an objection to so many union proposalswas simply not an honest claim. Several examples appearin the record.Respondent's office staff has long worked a 7:30-4workday. The Union sought a provision establishingthese hours by contract. Respondent said that such aprovision would deprive it of needed flexibility in thatswitchboard operators must have a half-hour overlap toinsure coverage of the switchboard during the lunchhour. Faced with this claim, the Union presented a re-vised demand which would permit a switchboard opera-tor to report at a later hour and thus be available forwork during the regular lunch hour. Upon receipt of thisrevised demand, the Respondent then said that the pro-posal was insufficient because it might possibly wish toinstall a computer operation, as it did in a Californiaplant, and such an operation would require shift work.The Union then countered with a further provision per-mitting shift work but calling for shift differential in pay,a proposal found in other contracts entered into by theRespondent and in accord with its operating manual. Atthis point, the Respondent pointed the finger accusinglyat the Union, urging that the Union was moving back-ward in negotiations by introducing a new demand in itslatest offer on hours of work. In fact, the Respondenthas no computer operation in the Oak Point office andadmits that it has no plans to introduce such an oper-ation. Its explanation on this point was simply falsehoodand its bargaining posture was simply an effort to intro-duce an obstacle to an overall agreement.On the question of vacations, the Respondent objectedto a union proposal permitting employees to take up to 5days of their vacation on a I-day-at-a-time basis. TheSOCAL Regulating Manual, which establishes companypersonnel practices throughout the SOCAL corporatesystem, permits this practice, subject to the discretion ofthe plant manager. There is evidence in the record to es-tablish that this practice was permitted and followed atOak Point. However, Mulvany stated that it would causean administrative headache and thus vetoed any compa-ny agreement on the point. The Union also proposedthat vacations be scheduled for a full week or weeks at atime. The proposal was similar to a provision in the p &m agreement. Mulvany testified that it was the practiceof the Respondent in the o & t unit to grant vacation inblocks of at least a week at a time. Moreover, the Re-spondent's Manual states that "vacation periods of lessthan one week may be taken only if no increase in oper-ating costs result and may not total more than oneweek." However, the Respondent refused to agree to va-cation periods in blocks of a week or more. Lockwoodsaid they wanted the flexibility to schedule vacations asthey wished, including vacations which might runMonday, Wednesday, and Friday of one week andMonday, Wednesday, and Friday of the next week. Hedid not explain what operating need prompted this posi-tion. The Respondent also refused to agree to a unionproposal, found in the p & m contract, which wouldpermit senior employees first choice of vacations in Iyear and those with children in the 5-17 age bracket firstchoice in the selection of vacations in alternate years.The record is silent as to what claimed need for flexibil-ity prompted a refusal to agree to this proposal. Thetransparent emptiness and arbitrariness of the Respond-ent's explanation for these bargaining postures make itclear that it had no reason for refusing to agree to theseminor proposals other than a desire to frustrate agree-ment in general. In fact, after the strike was over, it didagree to the I-week-at-a-time proposal but this occurredlong after it had adopted the bargaining stance whichpreceded the walkout. Accordingly, I regard the failureof the Respondent to make honest claims and givehonest explanations to justify its rejection of the Union's58 CHEVRON CHEMICAL COMPANYdemands on work hours and vacations as evidence of itsoverall subjective bad faith.E. The January 24 and 25 Offers on Wages and Termof AgreementThe Respondent's bargaining stance throughout thenegotiations was to preserve a so-called merit paysystem, under which it would retain a virtually unlimitedright to grant or withhold pay increases within broadranges. Under the provisions of its management rights,grievance, and arbitration proposals, company determina-tions on such increases would be unreviewable. BecauseRespondent also did not and would not agree to a classi-fication system which assigned particular jobs to anyparticular pay classification, the starting point its com-pensation system would likewise remain wholly at its dis-cretion, since the Respondent would remain free to pegany job into any pay category. The Union rejected theseproposals, individually and taken in tandem, and pointedout to the Respondent that the wage proposal which wasmade in December would result in a situation in whichonly three members of the unit would get a raise underthe existing classification system. The Respondent coun-tered with a I-year, lump sum bonus proposal and thenpurportedly answered the Union's other objection sub-mitting, on January 24, a pay proposal which, inter alia,assigned specific salaries to each bargaining unit member.The overall raise accorded by these 23 separately statedsalaries was about 4 percent, although some employeeswould receive percentage raises above their current sala-ries which were higher than others.This unique if not unprecedented proposal should notbe condemned because of its novelty. However, theeffect of a proposal specifying contract rates for eachunit member placed the Union in a position of bargainingindividualy for each employee and of saying, either byagreement with the Company or by counterproposal,that one bargaining unit member might be entitled, forexample, to a 3-percent raise while another unit memberwas entitled to a 6-percent raise. Thus, the net effect ofthe Company's proposal was to force the Union to pitone unit member against another by prompting an evalu-ation at the bargaining table of each individual's raise incomparison with every other raise. This type of proposalis not collective bargaining but individual bargaining andwould transform the Union from a collective-bargainingagent into an individual bargaining agent. It would pre-dictably instill dissention in union ranks because, if ac-cepted, a comparative ranking of all members by unionspokesmen would be essential to any meaningful unionresponse. Such a proposal was predictably unacceptableand was in fact unacceptable.The Company's final package had another noteworthywrinkle. In addition to individually stated salaries, it alsoincluded provisions for a I-year, lump sum bonus and a2-year contract term. Aside from merit increases, whichare outside the scope of any contractual commitment, theacceptance of this proposal could mean that, as far ascontractual guarantees were concerned, employeeswould be making less during the second year of the con-tract than during the first year, since no in-grade orsecond-year increases were provided for and a lump-sumbonus, amounting to an additional 4 percent of basesalary, would not be paid during the second year. A pro-posal having effect of providing employees, in an era oframpant inflation, with less guaranteed money during itssecond year than its first year is a ludicrous offer andpredictably unacceptable.The Respondent then coupled this proposal with whatit called a wage reopener at the end of the first year.However, the proposed wage reopener could not be en-forced by strike action or resort to the grievances ma-chinery. It was a nonstrikeable, nonarbitrable reopener,the net effect of which would be that the Respondentwas free from any contractual obligation to grant an in-crease during the second year and could in fact loweroverall compensation, while the Union would be power-less to do anything about it. Any increase which the Re-spondent felt disposed to grant after the first year wouldbe a matter of grace, not a matter of right. There is acertain cuteness about this proposal, when seen in con-junction with other related salary proposals, but it didnot strike the Union in that fashion when it was placedon the table. Bergeron's reply was that the proposal for anonstrikeable reopener was an insult to the integrity ofthe Union and he rejected it forthwith. Such a proposalis but another stone in the mosaic of bad faith which wasbeing pieced together by the Respondent during thecourse of 22 negotiating sessions.F. Management Rights and No-Strike ClauseIn extolling the virtues of contractual grievance andarbitration machinery, the Supreme Court stated inUnited Steelworkers of America v. Warrior & Gulf Naviga-tion Co., 363 U.S. 574, 576 (1961), that:The present federal policy is to promote industrialstabilization through the collective-bargainingagreement. A major factor in achieving industrialpeace is the inclusion of a provision for arbitrationof grievances in the collective-bargaining agree-ment.Before that time, in Textile Workers Union of America,AFL-CIO v. Lincoln Mills of Alabama, 353 U.S. 448, 455(1957), the Court said: "Plainly the agreement to arbi-trate grievance disputes is the quid pro quo for an agree-ment not to strike." While it may be federal policy toprovide for arbitration of grievances in a collective-bar-gaining agreement, it was not the Respondent's policy, atleast with respect to the particular bargaining unit in-volved in this case.22 With respect to violations otherthan discipline or discharge arising in its Oak Point o & tunit, Respondent's attitude was if you don't like it, sueus. However, it wished to reserve to itself the right to aquickie arbitration in the event that any employee violat-ed the no-strike clause. At the same time, its manage-ment's rights proposal would give the Company unilater-al control over starting and quitting time, job classifica-tions, work rules, promotions and demotions, and itsmerit wage proposal, discussed above, would give it uni-" Other labor contracts in the record signed by the Respondent inother bargaining units do contain grievance arbitration provisions.59 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlateral control over wage increases above the individualrates proposed for inclusion in the contract.At the time of the strike, the Respondent's positionwas to insist upon a broad no-strike clause, with griev-ance and arbitration provisions limited to matters of dis-cipline and discharge and with the Union excluded fromthe initiation of grievances for any contract violations,including contract violations of a general nature whichmight not give rise to what might be called an individ-ually aggrieved employee. Wage increases above the ac-ceptable performance level would be the unilateral pre-rogative of management and a determination of whetheran employee had reached that level of accomplishmentwould also be nongrievable. Lockwood explained at thehearing that if the Union had a complaint not covered bythe agreement, it had a statutory right to present it tomanagement. However, he made no such explanation orargument at the bargaining table. A "zipper" clause pro-posed by the Respondent provided that the agreement,with its limited grievance and arbitration clauses, consti-tuted the entire agreement between the parties. Whenpressed on the issue of a grievance procedure dehors thecontract, Lockwood was vague as to the details of its ex-istence. Assuming that such a statutory right was notwaived by the "zipper" clause, Lockwood gave norational explanation as to why the Respondent wouldprefer two grievance procedures-one mandated by astatute and the other established by contract when itsbasic objection to the Union's proposals was that griev-ance and arbitration activity in the p & m unit was toocostly and time consuming. His testimony on this subjectbordered on the absurd. At the time of the strike, Re-spondent continued to insist upon broad managementrights and no-strike clauses coupled with a severely re-stricted grievance and arbitration proposal and a wide-ranging merit increase proposal. In the cases cited above,such a combination of proposals has repeatedly beenfound to contain the element of bad faith because theyserve to withdraw vast areas of mandatory subjects ofbargaining from the bargaining table. Lockwood's expla-nation of the Respondent's position concerning dualgrievance machinery serves only to bring these elenentsinto sharper focus and adds to the factors noted abovethe additional element of a dishonest claim.G. BenefitsThe Respondent's companywide benefit plan covers alarge number of cost items which are mandatory subjectsof bargaining. Respondent oirginally sought to removethese matters from the bargaining table with a proposalgiving it the unilateral right to change any provisionsthereof during the contract term, subject only to notifica-tion to the Union of its action. Its fallback position, andthe one on the bargaining table at the time of the strike,was that it would not lower the general level of benefitsduring the contract term. It made no proposal whichwould require it to bargain concerning increases or de-creases in benefits during the contract term. Its explana-tion of this vague clause makes it clear that the standardof "general level of benefits" was so broad and so sus-ceptible of varying interpretations as to be meaningless.At first Lockwood said that this phrase meant the Re-spondent would not lower its financial contributions tothese plans during the contract term. Later he said thatthe phrase meant that the Respondent would see to itthat all the benefits in the plan, when considered in theirtotality, would not be lowered, even if the cost of main-taining them should increase during the contract term.Aside from this contradictory position, the phrase pro-posed by the Respondent to meet the Union's objectionto its initial offer on benefits is so vague as to be unen-forceable. How does one measure a change in hospital-ization against a change in the pension plan, to come outwith the same level of benefits? How does one measurean increase in a supplemental life insurance benefitagainst a possible decrease in the stock option plan tocome out with the same level of benefits? According toother company proposals, this elastic standard would notbe subject to grievance and arbitration, so if the Uniondid not agree to a company explanation that a changeduring the contract term in the benefit plan did not infact lower the level of benefits in existence on the daythe contract was executed, its only recourse would beexpensive and time-consuming litigation. The addition bythe Company of this new language was a facile butempty response to cogent criticism leveled at its initialproposal, criticism which exposed the initial proposal tothe charge that the Respondent was trying to avoid bar-gaining at all in the very significant area of fringe bene-fits. After coming up with the language cited above, theRespondent was still trying to avoid bargaining aboutbenefits.H. SeniorityRespondent attempted to define seniority as continuouscompany service anywhere in the SOCAL corporatesystem, thereby conferring possible benefits in the con-tract concluded on this unit upon persons employed inother bargaining units by giving preference to individualswho are strangers to the Oak Point plant. It modified theimpact of its definition of seniority by according to se-niority little, if any, weight in its personnel determina-tions. Seniority would mean nothing under the Respond-ent's merit wage proposals. It would have importanceonly with respect to layoffs and recalls and then, as theGeneral Counsel put it, only after the Respondent exer-cised "complete control to evaluate all pre-conditions tothe application of the objective seniority date." Respond-ent's seniority proposals were so much fluff. If accepted,they would mean nothing and confer nothing upon en-ployees in exchange for what the Respondent was seek-ing from the Union. A discussion of meaningless propos-als is a waste of time. The presentation and discussion ofmeaningless proposals is simply another expression of theRespondent's intention to avoid contractual commitmentsin the course of collective bargaining. Its seniority pro-posals, both in their original and matured forms, fall intothis category.I. Miscellaneous ConductUnder cases cited above, the granting of individualwage increases to unit members during the course of col-lective bargaining, without first notifying the Union and60 CHEVRON CHEMICAL COMPANYseeking to bargain with it, is a per se violation of Section8(a)(5). Under a line of Board cases involving charges ofinterference and violations of Section 8(a)(X1) during pree-lection campaigns, an employer can successfully defendunilateral wage increases in an unrepresented unit on thebasis that the granting of such increases is a regular andrecurring aspect of its wage program and was not timedso as to interfere with protected activities during an or-ganizing effort. No such defense is available to this Re-spondent concerning the five wages increases which itgranted to selected members of the bargaining unit be-tween July and October 1977 after the Union hereinbecame certified. It had the obligation to notify and tobargain with the Union concerning these increases, evenif they were granted pursuant to a previously establishedwage program, since any program which might be thepredicate and justification for the increases is itself amandatory subject of bargaining. At least two of the in-creases in question could not be justified even under therationale suggested above as they were wholly discre-tionary increases, even under the terms of the Respond-ent's existing salary program. The Union did not learnabout these increases until it received information fromits bargaining unit members that the increases had beenput into effect. In some instances, the information camemonths after the increases had been granted. By grantingthese increases, the Respondent simply acted as if theUnion were not the bargaining agent of its clerical em-ployees and as if it had no duty to bargain with theUnion over wages. Not only did this action, repeated onfive occasions, violate the Act in and of itself, it also evi-denced the cavalier attitude the Respondent took towardthe Union and toward its obligations under the Act.Normally, the alleged mistreatment of an individualemployee by management is, in an organized and repre-sented unit, a subject for the grievance machinery.Indeed, the whole purpose of contractual grievance ma-chinery is to take dispute involving individual employeesand channel them into a fair, efficient, and expeditiousmechanism for resolution, thereby permitting high-levelnegotiators to devote their time and energy to issues ofgeneral application throughout the unit. Where, as here,no such machinery exists, the treatment of individual em-ployees by management in the course of their employ-ment falls into the category of wages, hours, and termsand conditions of employment which Section 8(d) of theAct estalishes as mandatory subjects for discussionduring the course of collective bargaining. Under this setof circumstances, individual grievances are as much apart of a proper agenda at the bargaining table as a gen-eral wage increase or a proposal for a no-strike clause.Late in February, when tensions were running high inthe clerical unit, Mulvany and Naquin, the chairman ofthe bargaining committee, had a dispute at the plant overthe appearances of a piece of disparaging literaturewhich Mulvany felt was inspired by the Union. Naquinfelt that Mulvany treated him abusively during thecourse of their discussion, especially when Mulvany or-dered him to leave the office. A determination of thefacts of this dispute and the propriety of Mulvany'saction are not the province of this proceeding. What isof concern in an unfair labor practice case is that, whenBergeron brought this question up at the February 23 ne-gotiations and expressed disapproval of Mulvany'saction, Lockwood and Mulvany refused to discuss thematter with him and in fact got up and walked out of theroom, saying they would only discuss this question at theplant. Bergeron's complaint about the treatment ofNaquin by Mulvany is a classic grievance which the Re-spondent was under a manadatory duty to discuss theBergeron, inasmuch as there was no grievance machin-ery in existence to resolve the question. Neither at thebargaining session nor at the hearing in this case did theRespondent present any reason why the matter could nothave been, or should not have been, discussed on the oc-casion when Bergeron brought it to their attention. Therefusal of Lockwood and Mulvany to discuss the Naquincomplaint was a per se violation of the Act which pro-vided a further adverse reflection on the Respondent'sview of its bargaining obligation. This abrupt behaviorinvolved the chairman of the negotiation committee, wasinflammatory in character, and took place at criticialmoment in the course of negotiations. It was known tovarious members of the bargaining unit, and certainly tothe chairman of the committee 3 days later when a strikevote was taken.J. Certain Defenses Asserted by the RespondentRespondent attempts to avoid the onus for a break-down in bargaining and what ensued thereafter by point-ing a finger at the Union, claiming that it was theUnion's rigid insistence on a general arbitration andother matters that brought out the impasse in this case.The facts simply do not support this position. TheUnion's consistent and repeated position was that it hadto have some means of policing a contract after it wasconcluded. It could not leave the determination of mat-ters normally a part of collective bargaining to an exclu-sive and unilateral determination by the Respondent. Farfrom being rigid, its position in this regard was ambiva-lent. The Union would have to have either arbitration ora right to strike, and while it much preferred arbitration,it did not insist on this means to the exclusion of an alter-native method. If a Union did not have some means ofpolicing a contract once it was concluded, it would ineffect be withdrawing from the bargaining unit and aban-doning its legal obligation to its constitutency during thecontract term. This the Respondent had no right to ask itto do.One of the Union's later proposals was a suggestion,discussed briefly, that the establishment of new job clas-sifications during the contract term be made the subjectof arbitration if such matters could not be agreed uponby both parties. Respondent calls this proposal interestarbitration and argues that the Union was in effect vio-lating Section 8(d) by insisting to impasse upon what theBoard has held to be nonmandatory subject of bargain-ing. 23 The proposal advanced by the Union was limitedto a call for arbitration of any disputed job classificationswhich might be created during the contract term. It:3 Columbus Printing Pressmen & Assistents' Union N 2352, 219 NLRB268 (1975).61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade no proposal in this or any other area for arbitrationof unresolved negotiable matters during a future contractterm. As interest relates only to determinations by astranger to negotations of bargainable matters arisingduring a future contract term24the Respondent's conten-tions in this regard are irrelevant to the facts of this case.At the hearing the Respondent presented several mat-ters in support of its bargaining posture which it did notpresent at the negotiations themselves. While this effortreflects favorably upon the ingenuity and diligence ofcounsel, it says nothing for the bona fides of the negotia-tors in pressing their points at the bargaining table. Twocontracts entered into by the Respondent and otherlocals of the OCAW covering plants in California wereintroduced at the hearing-though not at negotiations-in support of the contention that the Respondent's posi-tion on items such as managements rights was not so farout as the General Counsel claimed, since similar clausescould be found in existing contracts entered into by theOCAW in other units. What this argument fails to takeinto consideration is that a comparison of the Californiacontracts with the Respondent's offers to its Oak Pointclerical employees shows far greater overall generosityand willingness to undertake contractual commitmentson basic subjects of negotiation in the California unitsthan were ever forthcoming during 22 negotiating ses-sions covering the unit at issue herein. A collective-bar-gaining agreement is a large but seamless web. Bits andpieces cannot be torn from one fabric and measured offagainst remnants of another to establish fairness througha comparison of isolated fragments.25K. A Summary of the Respondent's BargainingPositionThis case involves a large national enterprise-part ofan even larger conglomerate-employing some 38,000people which was unable to come to terms with 23 cleri-cal employees who work for it in one of its many pro-duction and distribution facilities. The ultimate questionis whether it was unable to come to terms in this bar-gaining unit because of the vicissitudes of collective bar-gaining or because it was unwilling to own up to its obli-gation to deal with its employees as the law requires. Asfound above, the Respondent proposed to the Unionherein contract provisions which would have requiredthe Union to surrender its role as a bargaining agent. Itsought unilateral control over most wage determinationsand all fringe benefit determinations, sought complete au-thority to establish work rules and working hours,Ul d at 280, fn. 3, enfd. 546 F.2d 1161 (5th Cir. 1976).0 In the Board's evaluation of its motives in these negotiations, Re-spondent seeks high marks for having agreed to a checkoff of union dues,a high priority union demand which is often held back by managementnegotiators as a last ditch tradeoff. Disputes over checkoff have oftenbeen the centerpieces in refusal-to-bargain cases. See, for example,N.LR.B. v. United Steelworkers of America AFL-CIO [H.K. Porter Co.,Inc], 397 U.S. 99 (1970). It should be remembered that, whatever itsvalue to a union, checkoff is not a cost item to an employer. Moreover,checkoff has value to a union only when there are union members in abargaining unit. As of this time, there are only 2 union members in theRespondent's 23-employee Oak Point clerical unit. There is much in therecord to suggest than the Respondent foresaw this eventuality before thestrike when it agreed to check off union dues in the o & t unit.sought to exclude the Union from any say in promotions,layoffs, and recall, sought to deny union representativesany contractually established rights to enter the plant,post many notices, or talk to employees; sought an all-encompassing managements rights provision and askedthe Union in exchange to commit itself to forego bothstrike action and arbitration over most disputes whichmight arise during the contract term. Moreover, the Re-spondent granted wage increases to unit members with-out consulting the Union, refused even to discuss a griev-ance involving the chairman of the Union's negotiatingcommittee and the plant manager, gave frivilous andnonexistent reasons for refusing to incorporate into thecontract existing plant practices, seized upon minor mat-ters to erect obstacles to agreement, wasted months oftime in making proposals and counterproposals on basicissues, and engaged in a sophisticated effort to preventthe Union from being in a position even to make an intel-ligent and sensible wage offer based upon a correct eval-uation of the job content of unit members. Respondentalso made a predictably unacceptable offer of individualwage rates and coupled them with provisions whichwould have permitted an actual reduction in take-homepay during the second year of the contract through theabsence of any mandated bonuses. It then offered an in-sulting and meaningless proposal for a nonstrikeablewage reopener at the end of the first contract year. Itfailed to advance at negotiations explanation for its posi-tions which it presented a year later at an unfair laborpractice hearing and often responded to union requeststo justify its positions with abrupt replies which were theequivalent of no explanation or "take-it-or-leave-it."These factors, as well as the other events outlined in theanalysis herein, demonstrate clearly that the Respondentwent to the bargaining table in this unit to toy with theUnion, not to negotiate a contract, and that it was deter-mined, as Mulvany put it to Bergeron on November 1, tocontinue to "do as it damned well pleased." According-ly, I conclude that the Respondent herein was guilty ofoverall subjective bad faith in bargaining with the Unionand thereby violated Section 8(a)(5) of the Act.L. The Character of the Strike Which Began onFebruary 27As early as October 1977, the Union began to questionthe seriousness of the Respondent's bargaining postureand repeated these complaints with greater vigor as ne-gotiations wore on. In mid-January, at a meeting of itsmembers, union representatives told unit members thatthey were seeking legal advice concerning the filing ofan unfair labor practice charge. At the February 26meeting, before a strike vote was taken, a considerablediscussion took place concerning the progress of negotia-tions. The chairman of the negotiating committee,Naquin, told the employees assembled at the OCAWHall in Marrero that he felt that the Company was notbargaining in good faith and that he felt that there wasno alternative but to strike. The membership voted 14 toI to engage in a strike.Union complaints about bad-faith bargaining and unionevaluations of company bad faith do not establish the ex-62 CHEVRON CHEMICAL COMPANYistence of bad faith. However, where, as here, bad faithor surface bargaining has been found in fact to havetaken place, such complaints serve to establish a causalconnection between the Respondent's violation of thelaw and the strike which was called following such vio-lations. Accordingly, I conclude that the strike whichbegan on February 27 was caused or prolonged by theRespondent's unfair labor practices and that the employ-ees who participated in the strike were unfair labor prac-tice strikers. In accordance with long-settled rules datingback to the Mackay Radio case,26such strikers, are, uponunconditional application, entitled to full and completereinstatement to their former or substantially equivalentpositions, even if reinstatement requires the employer todischarge individuals who were hired during the striketo take their places. It is undisputed that, on May 17, all15 strikers made an unconditional application for rein-statement and that 14 offers were rejected because re-placements had been hired during the strike. Lloyd F.Capdeville and Gerald A. Perez were ultimately offeredand accepted positions but it is unclear from the recordwhether such offers constituted full and complete rein-statement. By failing and refusing to grant full and com-plete reinstatement to returning unfair labor practicestrikers, the Respondent herein violated Section 8(a)(3)of the Act. I so find and conclude.Upon the foregoing findings of fact, and upon theentire record herein considered as a whole, I make thefollowing:CONCLUSIONS OF LAW1. Respondent Chevron Chemical Company is an em-ployer engaged in commerce and in an industry affectingcommerce, within the meaning of Section 2(2), (6), and(7) of the Act.2. Oil, Chemical, & Atomic Workers InternationalUnion, No. 4-447, and Oil, Chemical, & Atomic WorkersInternational Union are, respectively, labor organizationswithin the meaning of Section 2(5) of the Act.3. All office clerical employees, including the engi-neering clerk, the lead office assistant in the accountspayable department, and the lead accounting assistant inthe production-inventory department, who are employedby the Respondent at its Oak Point Plant at BelleChasse, Louisiana, excluding all production and mainte-nance employees, laboratory employees, professional andtechnical employees, draftsmen, engineering assistants,confidential employees, office assistant (safety and ad-ministrative services), guards, and supervisors as definedin the Act, constitute a unit appropriate for collectivebargaining within the meaning of Section 9(b) of theAct.4. At all times material herein, Oil, Chemical, &Atomic Workers International Union has been the exclu-sive representative for purposes of collective bargainingof all of the Respondent's employees employed in theunit described above in Conclusion of Law 3.N.LR.B. v. Mackay Radio & Telegraph Co., 304 U.S. 333 (1938).5. By failing and refusing to bargain collectively ingood faith with the Union as the exclusive collective-bar-gaining representative of the Respondent's employees inthe unit described above in Conclusion of Law 3, theRespondent herein has violated Section 8(aXS5) of theAct.6. By failing and refusing to recall and/or fully rein-state to their former or substantially equivalent employ-ment Garnett L. Anderson, Bettie L. Beltz, Barbara A.Borries, Lloyd F. Capdeville, Louise J. Duplessis, AlvinL. Hebert, R. A. Henning, Marsha A. Hill, Steward A.Jenkins, Jody M. Knight, Arnold F. Lassere, R. C.Naquin, Gerald A. Perez, Larry H. Reiss, and KathleenA. Rink because they had engaged in an unfair laborpractice strike, the Respondent herein has violated Sec-tion 8(a)(3) of the Act.7. The aforesaid unfair labor practices violate Section8(a)(1) of the Act and have a close, intimate, and sub-stantial effect upon the free flow of commerce, withinthe meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has committed cer-tain unfair labor practices, I will recommend that it berequired to cease and desist therefrom and to take otheractions designed to effectuate the purposes and policiesof the Act. It is the Board's established policy to requireemployers to reinstate unfair labor practice strikerswithin the 5 days after said strikers have made a full andunconditional offer to return to work. I will recommendsuch a provision in the Board's order. I will recommenda broad 8(a)(1) order designed to suppress any and allviolations of that section of the Act. I will further rec-ommend that the Respondent be directed to bargain ingood faith with the Union and that the date of the certi-fication year be extended for a period of I year from thedate upon which such bargaining commences. CapitalRubber Specialty Co., Inc., 198 NLRB 260 (1972).I will also recommend that the Respondent be re-quired to offer full and immediate reinstatement to all 15individuals named in paragraph 8(a) of the complaintwhich was issued herein on September 22, 1978, to theirformer or substantially equivalent positions and that italso be required to make them whole for any loss of payor other benefits which they have suffered by reason ofthe discrimination practiced against them, beginning onMay 22, 1978, to be computed in accordance with theWoolworth formula,2" with interest thereon calculated inaccordance with the adjusted prime rate used by theU.S. Internal Revenue Service to compute interest on taxpayments. Florida Steel Corporation, 231 NLRB 651(1977); Isis Plumbing & Heating Co., 138 NLRB 716(1962). I will recommend that the Respondent be re-quired to recognize and bargain collectively with theUnion as the duly designated representatives of its em-ployees, and that it post the usual notice, advising em-ployees of their rights and of the results of this case.[Recommended Order omitted from publication.]n F W. Woolwoth Company, 90 NLRB 289 (1950).63